LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT is made and dated as of March 22, 2013 and is
entered into by and between NEURALSTEM, INC., a Delaware corporation, and each
of its subsidiaries, (hereinafter collectively referred to as the “Borrower”),
and HERCULES TECHNOLOGY III, L.P., a Delaware limited partnership (“Lender”).

 

RECITALS

 

A.           Borrower has requested Lender to make available to Borrower a loan
in an aggregate principal amount of up to Ten Million Dollars ($10,000,000.00)
(the "Term Loan");

 

B.           Lender is willing to make the Term Loan on the terms and conditions
set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, Borrower and Lender agree as follows:

 

SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1           Unless otherwise defined herein, the following capitalized terms
shall have the following meanings:

 

“Account Control Agreement(s)” means any agreement entered into by and among the
Lender, Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which grants Lender a perfected first
priority security interest in the subject account or accounts.

 

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit I.

 

“Advance(s)” means a Term Loan Advance.

 

“Advance Date” means the funding date of any Advance.

 

“Advance Request” means a request for an Advance submitted by Borrower to Lender
in substantially the form of Exhibit A.

 

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

 

“Assignee” has the meaning given to it in Section 11.13.

 

1

 

  

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.

 

“Cash” means all cash and liquid funds.

 

“Change in Control” means any (i) reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of Borrower or any Subsidiary, sale or exchange of outstanding
shares (or similar transaction or series of related transactions) of Borrower or
any Subsidiary in which the holders of Borrower or Subsidiary’s outstanding
shares immediately before consummation of such transaction or series of related
transactions do not, immediately after consummation of such transaction or
series of related transactions, retain shares representing more than fifty
percent (50%) of the voting power of the surviving entity of such transaction or
series of related transactions (or the parent of such surviving entity if such
surviving entity is wholly owned by such parent), in each case without regard to
whether Borrower or Subsidiary is the surviving entity, or (ii) sale or issuance
by Borrower of new shares of Preferred Stock of Borrower to investors, none of
whom are current investors in Borrower, and such new shares of Preferred Stock
are senior to all existing Preferred Stock and Common Stock with respect to
liquidation preferences, and the aggregate liquidation preference of the new
shares of Preferred Stock is more than fifty percent (50%) of the aggregate
liquidation preference of all shares of Preferred Stock of Borrower.

 

“Claims” has the meaning given to it in Section 11.10.

 

“Closing Date” means the date of this Agreement.

 

“Collateral” means the property described in Section 3.

 

“Commitment Fee” means $37,500.00, which fee is due to Lender on or prior to the
Closing Date, and shall be deemed fully earned on such date regardless of the
early termination of this Agreement.

 

“Confidential Information” has the meaning given to it in Section 11.12.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards,
any obligations with respect to the financing of insurance premiums, or merchant
services issued for the account of that Person; and (iii) all obligations
arising under any interest rate, currency or commodity swap agreement, interest
rate cap agreement, interest rate collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; provided, however, that the
term “Contingent Obligation” shall not include endorsements for collection or
deposit in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determined
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith;
provided, however, that such amount shall not in any event exceed the maximum
amount of the obligations under the guarantee or other support arrangement.

 

2

 

  

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

 

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.

 

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” has the meaning given to it in Section 9.

 

“Facility Charge” means $100,000, representing one percent (1.0%) of the Maximum
Term Loan Amount.

 

“Financial Statements” has the meaning given to it in Section 7.1.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within sixty (60) days), including reimbursement and other obligations with
respect to surety bonds and letters of credit, (b) all obligations evidenced by
notes, bonds, debentures or similar instruments, (c) all capital lease
obligations, and (d) all Contingent Obligations.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; design rights, mask works; Borrower’s
applications therefor and reissues, extensions, or renewals thereof; and
Borrower’s goodwill associated with any of the foregoing, together with
Borrower’s rights to sue for past, present and future infringement of
Intellectual Property and the goodwill associated therewith.

 

3

 

 

“Interest-Only Period” means the period beginning on the Closing Date and
expiring on December 1, 2013, provided the Interest-Only Period shall be the
period beginning on the Closing Date and expiring on March 1, 2014 if Borrower
draws the Second Advance on or before September 30, 2013.

 

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.

 

“Joinder Agreements” means for each Subsidiary, a completed and executed Joinder
Agreement in substantially the form attached hereto as Exhibit G.

 

“Lender” has the meaning given to it in the preamble to this Agreement.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

 

“Loan” means the Advances made under this Agreement.

 

“Loan Documents” means this Agreement, the Notes (if any), the Intellectual
Property Security Agreement, the ACH Authorization, the Account Control
Agreements, the Joinder Agreements, all UCC Financing Statements, the Warrant,
and any other documents executed in connection with the Secured Obligations or
the transactions contemplated hereby, as the same may from time to time be
amended, modified, supplemented or restated.

 

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets, or condition (financial or otherwise)
of Borrower and its Subsidiaries, taken as a whole; or (ii) the ability of
Borrower to perform the Secured Obligations in accordance with the terms of the
Loan Documents, or the ability of Lender to enforce any of its rights or
remedies with respect to the Secured Obligations; or (iii) the Collateral or
Lender’s Liens on the Collateral or the priority of such Liens.

 

“Maximum Term Loan Amount” means Ten Million and No/100 Dollars
($10,000,000.00).

 

“Maximum Rate” shall have the meaning assigned to such term in Section 2.2.

 

“Note” means a Term Note.

 

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

 

4

 

  

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.

 

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
arising under this Agreement or any other Loan Document; (ii) Indebtedness
existing on the Closing Date which is disclosed in Schedule 1A; (iii)
Indebtedness of up to $250,000 outstanding at any time secured by a lien
described in clause (vii) of the defined term “Permitted Liens,” provided such
Indebtedness does not exceed the lesser of the cost or fair market value of the
Equipment financed with such Indebtedness; (iv) Indebtedness to trade creditors
incurred in the ordinary course of business, including Indebtedness incurred in
the ordinary course of business with corporate credit cards and with respect to
the financing of insurance premiums; (v) Indebtedness that also constitutes a
Permitted Investment; (vi) Subordinated Indebtedness; (vii) reimbursement
obligations in connection with letters of credit that are secured by cash or
cash equivalents and issued on behalf of the Borrower or a Subsidiary thereof in
an amount not to exceed $200,000 at any time outstanding, (viii) other
Indebtedness in an amount not to exceed $250,000 at any time outstanding, and
(ix) extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose materially more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

 

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof, (b)
commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit issued by any bank with assets of at least $500,000,000 maturing no more
than one year from the date of investment therein, and (d) money market
accounts; (iii) repurchases of stock from former employees, directors, or
consultants of Borrower under the terms of applicable repurchase agreements at
the original issuance price of such securities in an aggregate amount not to
exceed $250,000 in any fiscal year, provided that no Event of Default has
occurred, is continuing or would exist after giving effect to the repurchases;
(iv) Investments accepted in connection with Permitted Transfers; (v)
Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business; (vi) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers who are not affiliates, in the ordinary
course of business, provided that this subparagraph (vi) shall not apply to
Investments of Borrower in any Subsidiary; (vii) Investments consisting of loans
not involving the net transfer on a substantially contemporaneous basis of cash
proceeds to employees, officers or directors relating to the purchase of capital
stock of Borrower pursuant to employee stock purchase plans or other similar
agreements approved by Borrower’s Board of Directors; (viii) Investments
consisting of travel advances in the ordinary course of business; (ix)
Investments in newly-formed Subsidiaries organized in the United States,
provided that such Subsidiaries enter into a Joinder Agreement promptly after
their formation by Borrower and execute such other documents as shall be
reasonably requested by Lender; (x) Investments in Subsidiaries organized
outside of the United States approved in advance in writing by Lender provided
that no such written approval will be required with regard to any Subsidiary
existing on the Closing Date as disclosed on Schedule 1B; (xi) Investments in
Subsidiaries planned for formation outside of the United States that are
identified on Schedule 1B, so long as (A) Borrower delivers written notice to
Lender concurrently with the formation of each such Subsidiary, (B) Borrower
delivers a certificate for 65% of the stock of such entity and takes such other
steps as Lender may require to enable Lender to perfect its security interest,
and (C) Borrower’s cash Investment in such Subsidiary or Subsidiaries does not
exceed 110% of the amounts shown on Schedule 1B; and (xii) joint ventures or
strategic alliances in the ordinary course of Borrower’s business consisting of
the nonexclusive (except to the extent disclosed on Schedule 1B) licensing of
technology, the development of technology, providing of technical support, or
consisting of the contribution of products derived from the Borrower’s
Intellectual Property, provided that any cash Investments by Borrower do not
exceed $100,000 in the aggregate in any fiscal year.

 

5

 

  

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Lender; (ii) Liens existing on the Closing Date which are disclosed in Schedule
1C; (iii) Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings; provided, that Borrower maintains adequate reserves therefor in
accordance with GAAP; (iv) Liens securing claims or demands of materialmen,
artisans, mechanics, carriers, warehousemen, landlords and other like Persons
arising in the ordinary course of Borrower’s business and imposed without action
of such parties; provided, that the payment thereof is not yet required;
(v) Liens arising from judgments, decrees or attachments in circumstances which
do not constitute an Event of Default hereunder; (vi) the following deposits, to
the extent made in the ordinary course of business: deposits under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of borrowed money) or to secure indemnity, performance or other
similar bonds for the performance of bids, tenders or contracts (other than for
the repayment of borrowed money) or to secure statutory obligations (other than
liens arising under ERISA or environmental liens) or surety or appeal bonds, or
to secure indemnity, performance or other similar bonds; (vii) Liens on
Equipment or software or other intellectual property constituting purchase money
liens and liens in connection with capital leases securing Indebtedness
permitted in clause (iii) of “Permitted Indebtedness”; (viii) Liens incurred in
connection with Subordinated Indebtedness; (ix) leasehold interests in leases or
subleases and licenses granted in the ordinary course of business and not
interfering in any material respect with the business of the licensor; (x) Liens
in favor of customs and revenue authorities arising as a matter of law to secure
payment of custom duties that are promptly paid on or before the date they
become due; (xi) Liens on insurance proceeds securing the payment of financed
insurance premiums that are promptly paid on or before the date they become due
(provided that such Liens extend only to such insurance proceeds and not to any
other property or assets); (xii) statutory and common law rights of set-off and
other similar rights as to deposits of cash and securities in favor of banks,
other depository institutions and brokerage firms; (xiii) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business so long as they do not
materially impair the value or marketability of the related property; (xiv)
Liens on cash or cash equivalents securing obligations permitted under clause
(vii) of the definition of Permitted Indebtedness; and (xv) Liens incurred in
connection with the extension, renewal or refinancing of the indebtedness
secured by Liens of the type described in clauses (i) through (xi) above;
provided, that any extension, renewal or replacement Lien shall be limited to
the property encumbered by the existing Lien and the principal amount of the
indebtedness being extended, renewed or refinanced (as may have been reduced by
any payment thereon) does not increase.

 

6

 

  

“Permitted Transfers” means (i) sales of Inventory, (including but not limited
to stem cell inventory, equipment and products derived from the Company’s
intellectual property and other technology and know-how to various joint
ventures or collaborative efforts), in the normal course of business, (ii)
non-exclusive (except to the extent disclosed on Schedule 1B) licenses and
similar arrangements for the use of Intellectual Property in the ordinary course
of business and licenses that could not result in a legal transfer of title of
the licensed property but that may be exclusive in respects other than territory
and that may be exclusive as to territory only as to discreet geographical areas
outside of the United States in the ordinary course of business, or (iii)
dispositions of worn-out, obsolete or surplus Equipment at fair market value in
the ordinary course of business, (iv) Transfers made in accordance with
Permitted Investments and (v) other Transfers of assets not contained in (i),
(ii), (iii) and (iv) above having a fair market value of not more than $250,000
in the aggregate in any fiscal year.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

 

“Preferred Stock” means at any given time any equity security issued by Borrower
that has any rights, preferences or privileges senior to Borrower’s common
stock.

 

“Prepayment Charge” shall have the meaning assigned to such term in Section 2.4.

 

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

 

“SBA” shall have the meaning assigned to such term in Section 7.14.

 

“SBIC” shall have the meaning assigned to such term in Section 7.14.

 

“SBIC Act” shall have the meaning assigned to such term in Section 7.14.

 

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, but specifically excluding the Warrant, including any obligation
to pay any amount now owing or later arising.

 

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Lender in its
sole discretion.

 

“Subsequent Financing” means the closing of any Borrower financing which becomes
effective after the Closing Date but before the repayment of the Secured
Obligations and results in aggregate proceeds to Borrower of at least
$10,000,000.

 

7

 

  

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.

 

“Term Loan Advance” means any Term Loan funds advanced pursuant to this
Agreement.

 

“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to the greater of either (i) 11.0% plus the prime rate as reported in The Wall
Street Journal minus 3.25%, or (ii) 11.0%.

 

“Term Loan Maturity Date” means June 1, 2016, provided Term Loan Maturity Date
shall be September 1, 2016 if the Interest-Only Period is extended pursuant to
Section 2.1.

 

“Term Note” means a Promissory Note in substantially the form of Exhibit B.

 

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

 

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.

 

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

 

“Warrant” means the warrant entered into in connection with the Loan.

 

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement. Unless otherwise specifically provided herein,
any accounting term used in this Agreement or the other Loan Documents shall
have the meaning customarily given such term in accordance with GAAP, and all
financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.

 

8

 

  

SECTION 2. THE LOAN

 

2.1           Term Loan.

 

(a)          Advances. Subject to the terms and conditions of this Agreement,
Lender will make, and Borrower agrees to draw, two Term Loan Advances, the first
in a principal amount equal to $8,000,000 on the Closing Date, and the second in
a principal amount of $2,000,000 at any time after Borrower satisfies the second
advance conditions set forth in Section 2.1(b), but in any case not later than
September 30, 2013.

 

(b)          Second Advance Conditions. As a condition to requesting the second
Term Loan Advance, (i) Borrower shall present Lender with evidence satisfactory
to Lender of the close of partnerships reasonably satisfactory to Lender
generating not less than $4,500,000 in up-front cash proceeds, (ii) all of the
representations and warranties set forth in Section 5 shall be true in all
material respects, and (iii) an Event of Default shall not then be continuing.

 

(c)          Advance Request. To obtain a Term Loan Advance, Borrower shall
complete, sign and deliver an Advance Request (at least five business days
before the Advance Date) to Lender. Lender shall fund the Term Loan Advance in
the manner requested by the Advance Request provided that each of the conditions
precedent to such Term Loan Advance is satisfied as of the requested Advance
Date.

 

(d)          Interest. The principal balance of a Term Loan Advance shall bear
interest thereon from such Advance Date at the Term Loan Interest Rate based on
a year consisting of 360 days, with interest computed daily based on the actual
number of days elapsed. The Term Loan Interest Rate will float and change on the
day the Prime Rate changes from time to time.

 

(e)          Payment. Borrower will pay interest on each Term Loan Advance on
the first day of each month, beginning the month after the Advance Date and
continuing during the Interest-Only Period. Beginning on the first day of the
month following the expiration of the Interest-Only Period, Borrower shall repay
the aggregate Term Loan principal balance that is outstanding on such date in 30
equal monthly installments of principal and interest (mortgage style). The
entire Term Loan principal balance and all accrued but unpaid interest shall be
due and payable on Term Loan Maturity Date. Borrower shall make all payments
under this Agreement without setoff, recoupment or deduction and regardless of
any counterclaim or defense. Lender will initiate debit entries to Borrower’s
account as authorized on the ACH Authorization on each payment date of all
periodic obligations payable under this Agreement or the Term Note.

 

(f)          Optional Payment in Cash or Conversion to Common Stock of Monthly
Amount or Prepayment Principal Amount.

 

9

 

 

(i)          Borrower Election for Payment in Cash or Conversion to Common
Stock. Subject to satisfaction of the Conversion Conditions and compliance with
the other terms and conditions of this Section 2.1(f) Borrower may elect to pay,
in whole or in part, any regularly scheduled installment of principal (a
“Principal Installment Payment”) up to an aggregate maximum amount of $1,000,000
by converting a portion of the principal of the Note into shares of Common Stock
in lieu of payment in cash (such option, the “Conversion Option”). In order to
validly exercise a Conversion Option, Borrower (A) must deliver written notice
thereof, in the form attached hereto as Exhibit I, to Lender (a “Conversion
Election Notice”) five (5) days prior to the applicable due date of the
Principal Installment Payment (the “Principal Installment Due Date”) and (B)
shall (provided that Borrower’s transfer agent is participating in the Fast
Automated Securities Transfer Program of the Depository Trust Company) credit to
Lender by no later than the first trading day following the applicable Principal
Installment Due Date (such date, the “Delivery Date”) such aggregate number of
shares of Common Stock to be issued to Lender with respect to such Conversion
Election Notice, as determined in accordance with this Section 2.1(f) (which
shares shall be free of any restrictions on transfer), by no later than the
first trading day following the applicable Delivery Date. All payments in
respect of a Principal Installment Payment shall be made in cash, unless (i)
Borrower timely delivers a Conversion Election Notice in accordance with the
immediately preceding sentence, (ii) Borrower timely credits the shares of
Common Stock to Lender, free of restrictive legends, in accordance with this
Section 2.1(f) and (iii) the Conversion Conditions are satisfied in respect of
such payment. A Conversion Election Notice, once delivered by Borrower, shall be
irrevocable unless otherwise agreed, in writing, by Lender. If Borrower elects
to make a Principal Installment Payment, in whole or in part, through conversion
of such amount into shares of Common Stock, the number of such shares of Common
Stock to be issued in respect of such Principal Installment Payment shall be
equal to the number determined by dividing (x) the principal amount to be paid
in shares of Common Stock by (y) the Fixed Conversion Price. For purposes
hereof, the “Fixed Conversion Price” shall be the price which is 15% higher than
the applicable Exercise Price (as defined in the Warrant); provided, however,
that upon the occurrence of any stock split, stock dividend, combination of
shares or reverse stock split pertaining to the Common Stock, the Fixed
Conversion Price shall be proportionately increased or decreased as necessary to
reflect the proportionate change in the shares of Common Stock issued and
outstanding as a result of such stock split, stock dividend, combination of
shares or reverse stock split. Any shares of Common Stock issued pursuant to a
Conversion Election Notice shall be deemed to be issued upon conversion of the
Note.

 

10

 

 

(ii)         Conversion Conditions. Notwithstanding the foregoing, Borrower’s
right to deliver, and Lender’s obligation to accept, shares of Common Stock in
lieu of payment in cash of a Principal Installment Payment is conditioned on the
satisfaction of each of the following conditions (the “Conversion Conditions”)
as of such Delivery Date: (A) the closing price of the shares of Common Stock as
reported by Bloomberg, L.P. on the NYSE MKT stock market (the “NYSE MKT”) for
each of the seven (7) consecutive trading days immediately preceding the
Delivery Date shall be greater than or equal to the Fixed Conversion Price; (B)
the Common Stock issued in connection with any such payment does not exceed 15%
of the total trading volume of the Common Stock for the twenty-two (22)
consecutive trading days immediately prior to and including such Delivery Date;
(C) only one Conversion Election Notice may be given in any calendar month
during the amortization period; (D) the aggregate principal amount to be paid in
shares of Common Stock pursuant to Section 2.1(f)(i) of this Agreement shall not
exceed One Million Dollars ($1,000,000); (E) the Common Stock is (and was on
each of the twenty-two (22) consecutive trading days immediately preceding such
Delivery Date) quoted or listed on the NYSE MKT or other national securities
exchange; (F) a registration statement is effective and available for the resale
of all of the shares of Common Stock to be delivered on such Delivery Date, or
such shares of Common Stock are eligible for resale to the public pursuant to
Rule 144 without any limitation; (G) after giving effect to the issuance of such
shares of Common Stock to Lender, Lender would not (A) beneficially own,
together with its affiliates, Common Stock in excess of the limitations
specified in subsection (f)(iii) below and (B) have been issued shares of Common
Stock pursuant to all Conversion Election Notices in an aggregate amount in
excess of the Cap, as defined in subsection (f)(iii) below; (H) as of such
Delivery Date, there is no outstanding Event of Default and there is no breach
or default that, if left uncured, would result in an Event of Default; and (I)
Borrower shall have sufficient authorized but unissued shares of Common Stock to
provide for the issuance of the shares of Common Stock pursuant to the
Conversion Election Notice. If any of the Conversion Conditions are not
satisfied as of a Delivery Date, Borrower shall not be permitted to pay, and
Lender shall not be obligated to accept, the Principal Installment Payment in
shares of Common Stock, and Borrower shall instead pay such principal amount in
cash; provided, however, that the Conversion Conditions set forth in clauses
(A), (B), (C), (E), (F) and (H) above may be waived by a writing executed by
both Borrower and Lender. In the event the Company is relying upon an effective
registration statement to satisfy clause (F) of the Conversion Conditions, each
of the Company and Lender shall provide customary indemnification to one another
with respect to such registration statement in a form acceptable to the Company
and Lender. By no later than the first trading day following the Delivery Date,
Borrower shall (provided that Borrower’s transfer agent is participating in the
Fast Automated Securities Transfer Program of the Depository Trust Company)
credit to Lender the shares of Common Stock to be delivered by Borrower with
respect to the portion of the Principal Installment Payment being paid in shares
of Common Stock.

 

11

 

(iii)        Lender Election for Payment in Cash or Conversion to Common Stock.
Subject to satisfaction of the Conversion Conditions and compliance with the
other terms and conditions of this Section 2.1(f), with respect to any Principal
Installment Payment scheduled from Borrower, Lender may elect to receive such
payment in Common Stock by requiring Borrower to effect a Conversion Option. In
order to effect such a Conversion Option, Lender shall (A) deliver a Conversion
Election Notice to Borrower five (5) days prior to (i) the applicable Principal
Installment Due Date. Borrower shall (provided that Borrower’s transfer agent is
participating in the Fast Automated Securities Transfer Program of the
Depository Trust Company) credit to Lender by no later than the Delivery Date
such aggregate number of shares of Common Stock to be issued to Lender with
respect to such Conversion Election Notice, as determined in accordance with
this Section 2.1(f) (which shares shall be free of any restrictions on
transfer), by no later than the first trading day following the applicable
Delivery Date. A Conversion Election Notice, once delivered by Lender, shall be
irrevocable unless otherwise agreed, in writing, by Borrower. If Lender elects
to receive a Principal Installment Payment in whole or in part, through
conversion of such amount into shares of Common Stock, the number of such shares
of Common Stock to be issued in respect of such Principal Installment Payment
shall be equal to the number determined by dividing (x) the principal amount to
be paid in shares of Common Stock by (y) the Fixed Conversion Price; provided,
however, that upon the occurrence of any stock split, stock dividend,
combination of shares or reverse stock split pertaining to the Common Stock, the
Fixed Conversion Price shall be proportionately increased or decreased as
necessary to reflect the proportionate change in the shares of Common Stock
issued and outstanding as a result of such stock split, stock dividend,
combination of shares or reverse stock split. Any shares of Common Stock issued
pursuant to a Conversion Election Notice shall be deemed to be issued upon
partial conversion of the principal of the Note. Notwithstanding the foregoing,
Lender’s right to receive, and Borrower’s obligation to issue, shares of Common
Stock in lieu of payment in cash of a Principal Installment Payment is
conditioned on the satisfaction of each of the following conditions as of such
Delivery Date: (A) only one Conversion Election Notice may be given in any
calendar month during the amortization period; and (B) the aggregate principal
amount to be paid in shares of Common Stock pursuant to Section 2.1(f)(iii) of
this Agreement shall not exceed One Million Dollars ($1,000,000).

 

(iv)        Beneficial Ownership Limitation. Notwithstanding any provision
herein to the contrary, Lender, together with its affiliates, shall not be
permitted to beneficially own a number of shares of Common Stock (other than
shares that may be deemed beneficially owned except for being subject to a
limitation analogous to the limitation contained in this Section 2.1(f)(iii)) in
excess of 9.99% of the number of shares of Common Stock then issued and
outstanding, it being the intent of Borrower and Lender that Lender, together
with its affiliates, not be deemed at any time to have the power to vote or
dispose of greater than 9.99% of the number of shares of Common Stock issued and
outstanding at any time; provided, however, that Lender shall have the right,
upon 61 days’ prior written notice to Borrower, to waive the 9.99% limitation of
this subsection. Notwithstanding anything contained herein to the contrary,
Borrower shall not be permitted to issue to Lender, and Lender shall not be
required to accept, shares of Common Stock pursuant to a Conversion Election
Notice if and to the extent such issuance, when taking together with all other
issuances pursuant to prior Conversion Election Notices, would result in (A) the
issuance of more than 19.99% of the Common Stock outstanding as of the date of
this Agreement or (B) Lender, together with its affiliates, beneficially owning
in excess of 19.99% of the outstanding Common Stock (each of clauses (A) and (B)
are referred to herein as the “Cap”). As used herein, beneficial ownership shall
be determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “1934 Act”). For any reason at any time, upon written or
oral request of Lender, Borrower shall within one business day confirm orally
and in writing to Lender the number of shares of Common Stock then issued and
outstanding as of any given date.

 

12

 

 

 

(v)         Rule 144. With a view to making available to Lender the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the
Securities and Exchange Commission (the “SEC”) that may at any time permit
Lender to sell shares of Common Stock issued pursuant to Section 2.1(f) of this
Agreement to the public without registration, Borrower covenants and agrees to:
(i) make and keep public information available, as those terms are understood
and defined in Rule 144, until six (6) months after such date as all of the
shares of Common Stock issued pursuant to Section 2.1(f) of this Agreement may
be sold without restriction by Lender pursuant to Rule 144 or any other rule of
similar effect; (ii) file with the SEC in a timely manner (or obtain extensions
in respect thereof and file within the applicable grace period) all reports and
other documents required of Borrower under the 1934 Act; and (iii) furnish to
Lender upon request, as long as Lender owns any shares of Common Stock issued
pursuant to Section 2.1(f) of this Agreement, such information as may be
reasonably requested in order to avail Lender of any rule or regulation of the
SEC that permits the selling of any such shares of Common Stock without
registration.

 

(vi)        Stock Reservation. Borrower covenants and agrees to reserve from its
duly authorized capital stock not less than the number of shares of Common Stock
that may be issuable upon payment of any Principal Installment Payment pursuant
to Section 2.1(f) of this Agreement. Borrower further represents, warrants and
covenants that, upon issuance of any shares of Common Stock pursuant to Section
2.1(f) of this Agreement, such shares of Common Stock shall be validly issued,
fully paid and non-assessable and free from all preemptive or similar rights,
taxes, liens and charges with respect to the issue thereof.

 

(vii)       Authorization. For so long as Lender holds any shares of Common
Stock issued pursuant to Section 2.1(f) of this Agreement, Borrower shall
maintain the Common Stock’s authorization for listing on NYSE MKT (or on another
national securities exchange) and Borrower shall not take any action which would
reasonably be expected to result in the delisting or suspension of the Common
Stock on NYSE MKT (or other national securities exchange on which the Common
Stock is listed).

 

2.2           Maximum Interest. Notwithstanding any provision in this Agreement
or any other Loan Document, it is the parties’ intent not to contract for,
charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (which under the laws of the State of California shall be deemed to be
the laws relating to permissible rates of interest on commercial loans) (the
“Maximum Rate”). If a court of competent jurisdiction shall finally determine
that Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows: first, to the payment of the
Secured Obligations consisting of the outstanding principal; second, after all
principal is repaid, to the payment of Lender’s accrued interest, costs,
expenses, professional fees and any other Secured Obligations; and third, after
all Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.

 

13

 

 

 

2.3           Default Interest. In the event any payment is not paid on the
scheduled payment date, an amount equal to four percent (4%) of the past due
amount shall be payable on demand. In addition, upon the occurrence and during
the continuation of an Event of Default hereunder, all Secured Obligations,
including principal, interest, compounded interest, and professional fees, shall
bear interest at a rate per annum equal to the rate set forth in Section 2.1(c)
plus four percent (4%) per annum. In the event any interest is not paid when due
hereunder, delinquent interest shall be added to principal and shall bear
interest on interest, compounded at the rate set forth in Section 2.1(c) or
Section 2.3, as applicable.

 

2.4           Prepayment. At its option upon at least 7 business days prior
notice to Lender, Borrower may prepay all, but not less than all, of the
outstanding Advances by paying the entire principal balance, all accrued and
unpaid interest, together with a prepayment charge equal to the following
percentage of the Advance amount being prepaid: if such Advance amounts are
prepaid in any of the first twelve (12) months following the Closing Date, 3.0%;
after twelve (12) months but prior to twenty four (24) months, 2.0%; and
thereafter, 1.0% (each, a “Prepayment Charge”). Notwithstanding the above,
Borrower at any time prior to the Term Loan Maturity Date may make a single
prepayment of less than all of the outstanding Advances by paying the portion of
the principal balance being prepaid, all accrued and unpaid interest thereon,
together with the applicable Prepayment Charge. Borrower agrees that the
Prepayment Charge is a reasonable calculation of Lender’s lost profits in view
of the difficulties and impracticality of determining actual damages resulting
from an early repayment of the Advances. Borrower shall prepay the outstanding
amount of all principal and accrued interest through the prepayment date and the
Prepayment Charge upon the occurrence of a Change in Control.

 

2.5           End of Term Charge. On the earliest to occur of (i) the Term Loan
Maturity Date, (ii) the date that Borrower prepays the outstanding Secured
Obligations, or (iii) the date that the Secured Obligations become due and
payable, Borrower shall pay Lender a charge of $350,000.00. Notwithstanding the
required payment date of such charge, it shall be deemed earned by Lender as of
the Closing Date. For purposes of clarity, no interest shall be payable upon
such amount until the occurrence of a condition contained in sections 2.5 (i),
(ii) or (iii).

 

2.6           Notes. If so requested by Lender by written notice to Borrower,
then Borrower shall execute and deliver to Lender (and/or, if applicable and if
so specified in such notice, to any person who is an assignee of Lender pursuant
to Section 11.13) (promptly after the Borrower’s receipt of such notice) a Note
or Notes to evidence Lender’s Loans.

 

14

 

  

SECTION 3. SECURITY INTEREST

  

3.1           As security for the prompt, complete and indefeasible payment when
due (whether on the payment dates or otherwise) of all the Secured Obligations,
Borrower grants to Lender a security interest in all of Borrower’s right, title,
and interest in and to the following personal property whether now owned or
hereafter acquired (collectively, the “Collateral”): (a) Receivables; (b)
Equipment; (c) Fixtures; (d) General Intangibles (including without limitation
Intellectual Property); (e) Inventory; (f) Investment Property (but excluding
thirty-five percent (35%) of the capital stock of any foreign Subsidiary that
constitutes a Permitted Investment); (g) Deposit Accounts; (h) Cash; (i) Goods;
and all other tangible and intangible personal property of Borrower whether now
or hereafter owned or existing, leased, consigned by or to, or acquired by,
Borrower and wherever located, and any of Borrower’s property in the possession
or under the control of Lender; and, to the extent not otherwise included, all
Proceeds of each of the foregoing and all accessions to, substitutions and
replacements for, and rents, profits and products of each of the foregoing.

 

SECTION 4. CONDITIONS PRECEDENT TO LOAN

 

The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:

 

4.1           Initial Advance. On or prior to the Closing Date, Borrower shall
have delivered to Lender the following:

 

(a)          executed originals of the Loan Documents, Account Control
Agreements, and all other documents and instruments reasonably required by
Lender to effectuate the transactions contemplated hereby or to create and
perfect the Liens of Lender with respect to all Collateral, in all cases in form
and substance reasonably acceptable to Lender;

 

(b)          certified copy of resolutions of Borrower’s board of directors
evidencing approval of (i) the Loan and other transactions evidenced by the Loan
Documents; and (ii) the Warrant and transactions evidenced thereby;

 

(c)          certified copies of the Certificate of Incorporation and the
Bylaws, as amended through the Closing Date, of Borrower;

 

(d)          a certificate of good standing for Borrower from its state of
incorporation and similar certificates from all other United States
jurisdictions in which it does business and where the failure to be qualified
would have a Material Adverse Effect;

 

(e)          payment of the Facility Charge and reimbursement of Lender’s
current expenses reimbursable pursuant to this Agreement, which amounts may be
deducted from the initial Advance; and

 

(f)          such other documents as Lender may reasonably request.

 

4.2           All Advances. On each Advance Date:

 

15

 

 

 

(a)          Lender shall have received (i) an Advance Request for the relevant
Advance as required by Section 2.1(b), each duly executed by Borrower’s Chief
Executive Officer or Chief Financial Officer, and (ii) any other documents
Lender may reasonably request.

 

(b)          The representations and warranties set forth in this Agreement and
in Section 5 and in the Warrant shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.

 

(c)          Borrower shall be in compliance with all the terms and provisions
set forth herein and in each other Loan Document on its part to be observed or
performed, and at the time of and immediately after such Advance no Event of
Default shall have occurred and be continuing.

 

(d)          Each Advance Request shall be deemed to constitute a representation
and warranty by Borrower on the relevant Advance Date as to the matters
specified in paragraphs (b) and (c) of this Section 4.2 and as to the matters
set forth in the Advance Request.

 

4.3           No Default. As of the Closing Date and each Advance Date, (i) no
fact or condition exists that would (or would, with the passage of time, the
giving of notice, or both) constitute an Event of Default and (ii) no event that
has had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing.

 

SECTION 5. REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Borrower represents and warrants that:

 

5.1           Corporate Status. Borrower is a corporation duly organized,
legally existing and in good standing under the laws of the State of Delaware,
and is duly qualified as a foreign corporation in all United States
jurisdictions in which the nature of its business or location of its properties
require such qualifications and where the failure to be qualified could
reasonably be expected to have a Material Adverse Effect. Borrower’s present
name, former names (if any), locations, place of formation, tax identification
number, organizational identification number and other information are correctly
set forth in Exhibit C, as may be updated by Borrower in a written notice
(including any Compliance Certificate) provided to Lender after the Closing
Date.

 

5.2           Collateral. Borrower owns the Collateral, free of all Liens,
except for Permitted Liens. Borrower has the power and authority to grant to
Lender a Lien in the Collateral as security for the Secured Obligations.

 

16

 

 

5.3           Consents. Borrower’s execution, delivery and performance of this
Agreement and all other Loan Documents, and Borrower’s execution of the Warrant,
(i) have been duly authorized by all necessary corporate action of Borrower,
(ii) will not result in the creation or imposition of any Lien upon the
Collateral, other than Permitted Liens and the Liens created by this Agreement
and the other Loan Documents, (iii) do not violate any provisions of Borrower’s
Certificate or Articles of Incorporation (as applicable), bylaws, or any, law,
regulation, order, injunction, judgment, decree or writ to which Borrower is
subject and (iv) except as described on Schedule 5.3, do not violate any
contract or agreement or require the consent or approval of any other Person.
The individual or individuals executing the Loan Documents and the Warrant are
duly authorized to do so.

 

5.4           Material Adverse Effect. No event that has had or could reasonably
be expected to have a Material Adverse Effect has occurred and is continuing.
Borrower is not aware of any event likely to occur that is reasonably expected
to result in a Material Adverse Effect.

 

5.5           Actions Before Governmental Authorities. To the best of the
Company’s knowledge, and except as described on Schedule 5.5, there are no
actions, suits or proceedings at law or in equity or by or before any
governmental authority now pending or, to the knowledge of Borrower, threatened
against or affecting Borrower or its property.

 

5.6           Laws. Borrower is not in violation of any law, rule or regulation,
or in default with respect to any judgment, writ, injunction or decree of any
governmental authority, where such violation or default is reasonably expected
to result in a Material Adverse Effect. Borrower is not in default in any manner
under any provision of any agreement or instrument evidencing indebtedness, or
any other material agreement to which it is a party or by which it is bound.

 

5.7           Information Correct and Current. No information, report, Advance
Request, financial statement, exhibit or schedule furnished, by or on behalf of
Borrower to Lender in connection with any Loan Document or included therein or
delivered pursuant thereto contained or contains any material misstatement of
fact or omitted, omits or will omit to state any material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading at the time such statement was made or deemed made.
Additionally, any and all financial or business projections provided by Borrower
to Lender shall be (i) provided in good faith and based on the most current data
and information available to Borrower, and (ii) the most current of such
projections provided to Borrower’s Board of Directors.

 

5.8           Tax Matters. Except as described on Schedule 5.8, (a) Borrower has
filed all federal, state and local tax returns that it is required to file, (b)
Borrower has duly paid or fully reserved for all taxes or installments thereof
(including any interest or penalties) as and when due, which have or may become
due pursuant to such returns, and (c) Borrower has paid or fully reserved for
any tax assessment received by Borrower for the three (3) years preceding the
Closing Date, if any (including any taxes being contested in good faith and by
appropriate proceedings).

 

17

 

 

5.9           Intellectual Property Claims. Except as described on Schedule 5.9,
Borrower is the sole owner of, or otherwise has the right to use, the
Intellectual Property. Except as described on Schedule 5.9, (i) each of the
material Copyrights, Trademarks and Patents is valid and enforceable, (ii) no
material part of the Intellectual Property has been judged invalid or
unenforceable, in whole or in part, and (iii) no claim has been made to Borrower
that any material part of the Intellectual Property violates the rights of any
third party. Exhibit D is a true, correct and complete list of each of
Borrower’s Patents, registered Trademarks, registered Copyrights, and material
agreements under which Borrower licenses Intellectual Property from third
parties (other than shrink-wrap software licenses), together with application or
registration numbers, as applicable, owned by Borrower or any Subsidiary, in
each case as of the Closing Date. Borrower is not in material breach of, nor has
Borrower failed to perform any material obligations under, any of the foregoing
contracts, licenses or agreements and, to Borrower’s knowledge, no third party
to any such contract, license or agreement is in material breach thereof or has
failed to perform any material obligations thereunder.

 

5.10         Intellectual Property. Except as described on Schedule 5.10,
Borrower has, or in the case of any proposed business, will have, all material
rights with respect to Intellectual Property necessary in the operation or
conduct of Borrower’s business as currently conducted by Borrower. Without
limiting the generality of the foregoing, and in the case of Licenses, except
for restrictions that are unenforceable under Division 9 of the UCC, Borrower
has the right, to the extent required to operate Borrower’s business, to freely
transfer, license or assign Intellectual Property without condition, restriction
or payment of any kind (other than license payments in the ordinary course of
business) to any third party, and Borrower owns or has the right to use,
pursuant to valid licenses, all software development tools, library functions,
compilers and all other third-party software and other items that are used in
the design, development, promotion, sale, license, manufacture, import, export,
use or distribution of Borrower Products.

 

5.11         Borrower Products and Intellectual Property. Except as described on
Schedule 5.11, no Intellectual Property owned by Borrower or Borrower Product
has been or is subject to any actual or, to the knowledge of Borrower,
threatened litigation, proceeding (including any proceeding in the United States
Patent and Trademark Office or any corresponding foreign office or agency) or
outstanding decree, order, judgment, settlement agreement or stipulation that
restricts in any manner Borrower’s use, transfer or licensing thereof or that
may affect the validity, use or enforceability thereof. There is no decree,
order, judgment, agreement, stipulation, arbitral award or other provision
entered into in connection with any litigation or proceeding that obligates
Borrower to grant licenses or ownership interest in any future Intellectual
Property related to the operation or conduct of the business of Borrower or
Borrower Products. Borrower has not received any written notice or claim, or, to
the knowledge of Borrower, oral notice or claim, challenging or questioning
Borrower’s ownership in any Intellectual Property (or written notice of any
claim challenging or questioning the ownership in any licensed Intellectual
Property of the owner thereof) or suggesting that any third party has any claim
of legal or beneficial ownership with respect thereto nor, to Borrower’s
knowledge, is there a reasonable basis for any such claim. Neither Borrower’s
use of its Intellectual Property nor the production and sale of Borrower
Products infringes the Intellectual Property or other rights of others.

 

18

 

 

5.12         Financial Accounts. Exhibit E, as may be updated by the Borrower in
a written notice provided to Lender after the Closing Date, is a true, correct
and complete list of (a) all banks and other financial institutions at which
Borrower or any Subsidiary maintains Deposit Accounts and (b) all institutions
at which Borrower or any Subsidiary maintains an account holding Investment
Property, and such exhibit correctly identifies the name, address and telephone
number of each bank or other institution, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor.

 

5.13         Employee Loans. Borrower has no outstanding loans to any employee,
officer or director of the Borrower nor has Borrower guaranteed the payment of
any loan made to an employee, officer or director of the Borrower by a third
party.

 

5.14         Capitalization and Subsidiaries. Borrower’s capitalization as of
the Closing Date is set forth on Schedule 5.14 annexed hereto. Borrower does not
own any stock, partnership interest or other securities of any Person, except
for Permitted Investments. Attached as Schedule 5.14, as may be updated by
Borrower in a written notice provided after the Closing Date, is a true, correct
and complete list of each Subsidiary.

 

SECTION 6. INSURANCE; INDEMNIFICATION

 

6.1           Coverage. Borrower shall cause to be carried and maintained
commercial general liability insurance, on an occurrence form, against risks
customarily insured against in Borrower’s line of business. Such risks shall
include the risks of bodily injury, including death, property damage, personal
injury, advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3. Borrower must maintain a minimum
of $1,000,000 of commercial general liability insurance for each occurrence.
Borrower has and agrees to maintain directors and officers’ insurance of not
less than $5,000,000 in the aggregate. So long as there are any Secured
Obligations outstanding, Borrower shall also cause to be carried and maintained
insurance upon the Collateral, insuring against all risks of physical loss or
damage howsoever caused, in an amount not less than the full replacement cost of
the Collateral, provided that such insurance may be subject to standard
exceptions and deductibles.

 

6.2           Certificates. Borrower shall deliver to Lender certificates of
insurance that evidence Borrower’s compliance with its insurance obligations in
Section 6.1 and the obligations contained in this Section 6.2. Borrower’s
insurance certificate shall state Lender is an additional insured for commercial
general liability, a loss payee for all risk property damage insurance, subject
to the insurer’s approval, and a loss payee for property insurance and
additional insured for liability insurance for any future insurance that
Borrower may acquire from such insurer. Attached to the certificates of
insurance will be additional insured endorsements for liability and lender’s
loss payable endorsements for all risk property damage insurance. All
certificates of insurance will provide for a minimum of thirty (30) days advance
written notice to Lender of cancellation or any other change adverse to Lender’s
interests. Any failure of Lender to scrutinize such insurance certificates for
compliance is not a waiver of any of Lender’s rights, all of which are reserved.

 

19

 

  

6.3           Indemnity. Borrower agrees to indemnify and hold Lender and its
officers, directors, employees, agents, in-house attorneys, representatives and
shareholders harmless from and against any and all claims, costs, expenses,
damages and liabilities (including such claims, costs, expenses, damages and
liabilities based on liability in tort, including strict liability in tort),
including reasonable attorneys’ fees and disbursements and other costs of
investigation or defense (including those incurred upon any appeal), that may be
instituted or asserted against or incurred by Lender or any such Person as the
result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents, excluding the Warrant, or the
administration of such credit, or in connection with or arising out of the
transactions contemplated hereunder and thereunder, or any actions or failures
to act in connection therewith, or arising out of the disposition or utilization
of the Collateral, excluding in all cases claims resulting from Lender’s gross
negligence or willful misconduct. Borrower agrees to pay, and to save Lender
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all excise, sales or other similar taxes (excluding
taxes imposed on or measured by the net income of Lender) that may be payable or
determined to be payable with respect to any of the Collateral or this
Agreement.

 

SECTION 7. COVENANTS

 

Borrower agrees as follows:

 

7.1           Financial Reports. For so long as any of the Secured Obligations
are outstanding, Borrower shall furnish to Lender the financial statements and
reports listed hereinafter (the “Financial Statements”):

 

(a)          as soon as practicable (and in any event within 30 days) after the
end of each month, unaudited interim and year-to-date financial statements as of
the end of such month (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income and cash
flows accompanied by a report detailing any material contingencies (including
the commencement of any material litigation by or against Borrower) or any other
occurrence that would reasonably be expected to have a Material Adverse Effect,
all certified by Borrower’s Chief Executive Officer or Chief Financial Officer
to the effect that they have been prepared in accordance with GAAP, except (i)
for the absence of footnotes, (ii) that they are subject to normal year end
adjustments, and (iii) they do not contain certain non-cash items that are
customarily included in quarterly and annual financial statements;

 

(b)          as soon as practicable (and in any event within 50 days),
concurrently with SEC filings made after the end of each calendar quarter,
unaudited interim and year-to-date financial statements as of the end of such
calendar quarter (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income and cash
flows accompanied by a report detailing any material contingencies (including
the commencement of any material litigation by or against Borrower) or any other
occurrence that would reasonably be expected to have a Material Adverse Effect,
certified by Borrower’s Chief Executive Officer or Chief Financial Officer to
the effect that they have been prepared in accordance with GAAP, except (i) for
the absence of footnotes, and (ii) that they are subject to normal year end
adjustments; as well as the most recent capitalization table for Borrower,
including the weighted average exercise price of employee stock options,
provided, however, that such documents will be deemed to be delivered on the
date that the SEC makes such documents publicly available, Borrower advises
Lender of the same and provides a link to such documents;

 

20

 

  

(c)          as soon as practicable (and in any event within one hundred fifty
(150) days) after the end of each fiscal year, unqualified (except as may be
qualified by a going concern qualification made solely because of the
incorporation of Section 9.3 into this Agreement) audited financial statements
as of the end of such year (prepared on a consolidated and consolidating basis,
if applicable), including balance sheet and related statements of income and
cash flows, and setting forth in comparative form the corresponding figures for
the preceding fiscal year, certified by a firm of independent certified public
accountants selected by Borrower and reasonably acceptable to Lender, which
Lender confirms that Stegman & Company is reasonably acceptable, accompanied by
any management report from such accountants, provided, however, that such
documents will be deemed to be delivered on the date that the SEC makes such
documents publicly available, Borrower advises Lender of the same and provides a
link to such documents;

 

(d)          as soon as practicable (and in any event within 30 days) after the
end of each month, a Compliance Certificate in the form of Exhibit F;

 

(e)          as part of the report to be provided pursuant to Section 7.1 (a)
the Borrower will provide agings of accounts receivable and accounts payable;

 

(f)          promptly after the sending or filing thereof, as the case may be,
copies of any proxy statements, financial statements or reports that Borrower
has made available to holders of its Preferred Stock and copies of any regular,
periodic and special reports or registration statements that Borrower files with
the Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange, however, any such
documents will be deemed to be delivered on the date that the SEC makes such
documents publicly available, Borrower advises Lender of the same and provides a
link to such documents;

 

and

 

(g)          financial and business projections promptly following their
approval by Borrower’s Board of Directors, as well as budgets, operating plans
and other financial information reasonably requested by Lender.

 

Borrower shall not make any change in its (a) accounting policies or reporting
practices, except as required by GAAP or (b) fiscal years or fiscal quarters
without the prior written consent of Lender which shall not be unreasonably
withheld. The fiscal year of Borrower shall end on December 31.

 

21

 

 

 

The executed Compliance Certificate may be sent via facsimile to Lender at (650)
473-9194 or via e-mail to cnorman@herculestech.com. All Financial Statements
required to be delivered pursuant to clauses (a), (b) and (c) shall be sent via
e-mail to financialstatements@herculestech.com with a copy to
cnnorman@herculestech.com provided, that if e-mail is not available or sending
such Financial Statements via e-mail is not possible, they shall be sent via
facsimile to Lender at: (866) 468-8916, attention Chief Credit Officer.

 

7.2           Management Rights. Borrower shall permit any representative that
Lender authorizes, including its attorneys and accountants, to inspect the
Collateral and examine and make copies and abstracts of the books of account and
records of Borrower at reasonable times and upon reasonable notice during normal
business hours. In addition, any such representative shall have the right to
meet with management and officers of Borrower to discuss such books of account
and records. In addition, Lender shall be entitled at reasonable times and
intervals to consult with and advise the management and officers of Borrower
concerning significant business issues affecting Borrower. Such consultations
shall not unreasonably interfere with Borrower’s business operations. The
parties intend that the rights granted Lender shall constitute “management
rights” within the meaning of 29 C.F.R Section 2510.3-101(d)(3)(ii), but that
any advice, recommendations or participation by Lender with respect to any
business issues shall not be deemed to give Lender, nor be deemed an exercise by
Lender of, control over Borrower’s management or policies.

 

7.3           Further Assurances. Borrower shall from time to time execute,
deliver and file, alone or with Lender, any financing statements, security
agreements, collateral assignments, notices, control agreements, or other
documents to perfect or give the highest priority to Lender’s Lien on the
Collateral. Borrower shall from time to time procure any instruments or
documents as may be requested by Lender, and take all further action that may be
necessary or desirable, or that Lender may reasonably request, to perfect and
protect the Liens granted hereby and thereby. In addition, and for such purposes
only, Borrower hereby authorizes Lender to execute and deliver on behalf of
Borrower and to file such financing statements, collateral assignments, notices,
control agreements, security agreements and other documents without the
signature of Borrower either in Lender’s name or in the name of Lender as agent
and attorney-in-fact for Borrower. Borrower shall protect and defend Borrower’s
title to the Collateral and Lender’s Lien thereon against all Persons claiming
any interest adverse to Borrower or Lender other than Permitted Liens.

 

7.4           Indebtedness. Borrower shall not create, incur, assume, guarantee
or be or remain liable with respect to any Indebtedness, or permit any
Subsidiary so to do, other than Permitted Indebtedness, or prepay any
Indebtedness or take any actions which impose on Borrower an obligation to
prepay any Indebtedness, except for the conversion of Indebtedness into equity
securities and the payment of cash in lieu of fractional shares in connection
with such conversion.

 

22

 

 

7.5           Collateral. Borrower shall at all times keep the Collateral and
all other property and assets used in Borrower’s business or in which Borrower
now or hereafter holds any interest free and clear from any legal process or
Liens whatsoever (except for Permitted Liens), and shall give Lender prompt
written notice of any legal process affecting the Collateral, such other
property and assets, or any Liens thereon. Borrower shall cause its Subsidiaries
to protect and defend such Subsidiary’s title to its assets from and against all
Persons claiming any interest adverse to such Subsidiary, and Borrower shall
cause its Subsidiaries at all times to keep such Subsidiary’s property and
assets free and clear from any legal process or Liens whatsoever (except for
Permitted Liens), and shall give Lender prompt written notice of any legal
process affecting such Subsidiary’s assets.

 

7.6           Investments. Borrower shall not directly or indirectly acquire or
own, or make any Investment in or to any Person, or permit any of its
Subsidiaries so to do, other than Permitted Investments.

 

7.7           Distributions. Borrower shall not, and shall not allow any
Subsidiary to, (a) repurchase or redeem any class of stock or other equity
interest other than pursuant to employee, director or consultant repurchase
plans or other similar agreements, provided, however, in each case the
repurchase or redemption price does not exceed the original consideration paid
for such stock or equity interest, or (b) declare or pay any cash dividend or
make a cash distribution on any class of stock or other equity interest, except
that a Subsidiary may pay dividends or make distributions to Borrower, or (c)
lend money to any employees, officers or directors or guarantee the payment of
any such loans granted by a third party in excess of $100,000 in the aggregate
or (d) waive, release or forgive any indebtedness owed by any employees,
officers or directors in excess of $100,000 in the aggregate.

 

7.8           Transfers. Except for Permitted Transfers, Borrower shall not
voluntarily or involuntarily transfer, sell, lease, license, lend or in any
other manner convey any equitable, beneficial or legal interest in any material
portion of its assets.

 

7.9           Mergers or Acquisitions. Borrower shall not merge or consolidate,
or permit any of its Subsidiaries to merge or consolidate, with or into any
other business organization (other than mergers or consolidations of a
Subsidiary into another Subsidiary or into Borrower), or acquire, or permit any
of its Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person.

 

7.10         Taxes. Borrower and its Subsidiaries shall pay when due all taxes,
fees or other charges of any nature whatsoever (together with any related
interest or penalties) now or hereafter imposed or assessed against Borrower,
Lender or the Collateral or upon Borrower’s ownership, possession, use,
operation or disposition thereof or upon Borrower’s rents, receipts or earnings
arising therefrom. Borrower shall file on or before the due date therefor all
personal property tax returns in respect of the Collateral. Notwithstanding the
foregoing, Borrower may contest, in good faith and by appropriate proceedings,
taxes for which Borrower maintains adequate reserves therefor in accordance with
GAAP.

 

23

 

 

7.11         Corporate Changes. Neither Borrower nor any Subsidiary shall change
its corporate name, legal form or jurisdiction of formation without twenty (20)
days’ prior written notice to Lender. Neither Borrower nor any Subsidiary shall
relocate its chief executive office or its principal place of business unless:
(i) it has provided prior written notice to Lender; and (ii) such relocation
shall be within the continental United States. Neither Borrower nor any
Subsidiary shall relocate any item of Collateral (other than (x) sales of
Inventory in the ordinary course of business, (y) relocations of Equipment
having an aggregate value of up to $150,000 in any fiscal year, and (z)
relocations of Collateral from a location described on Exhibit C to another
location described on Exhibit C) unless (i) it has provided prompt written
notice to Lender, (ii) such relocation is within the continental United States
and, (iii) if such relocation is to a third party bailee, it has delivered a
bailee agreement in form and substance reasonably acceptable to Lender.

 

7.12         Deposit Accounts. Neither Borrower nor any Subsidiary shall
maintain any Deposit Accounts, or accounts holding Investment Property, except
with respect to which Lender has an Account Control Agreement; notwithstanding
the above, no Account Control Agreement shall be required in connection with
Borrower’s Deposit Account held with Bank of America as shown on Exhibit E so
long as such Deposit Account is closed by April 22, 2013.

 

7.13         Borrower shall notify Lender of each Subsidiary formed subsequent
to the Closing Date and, within 15 days of formation, shall cause any such
Subsidiary organized under the laws of any State within the United States to
execute and deliver to Lender a Joinder Agreement.

 

7.14         Lender has received a license from the U.S. Small Business
Administration (“SBA”) to extend loans as a small business investment company
(“SBIC”) pursuant to the Small Business Investment Act of 1958, as amended, and
the associated regulations (collectively, the “SBIC Act”). Portions of the loan
to Borrower will be made under the SBA license and the SBIC Act. Addendum 1 to
this Agreement outlines various responsibilities of Lender and Borrower
associated with an SBA loan, and such Addendum 1 is hereby incorporated in this
Agreement.

 

7.15         Lender is an “accredited investor,” as defined in Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended by the
Dodd-Frank Wall Street Reform and Consumer Protection Act.

 

7.16         Lender is making the Loans referred to herein and any subsequent
conversions of the Loan into Common Stock of the Borrower as an investment for
its own account and not with a view to resell or distribute any securities of
the Borrower; provided, however, that nothing in this Section 7.16 shall in any
way be deemed an agreement to limit or otherwise restrict Lender’s right to sell
or transfer any securities of the Borrower except as stated explicitly in this
Agreement. 

 

24

 

 

 

SECTION 8. RIGHT TO invest;RIGHT TO CONVERT 

 

8.1           Lender or its assignee or nominee shall have the right, in its
discretion, to participate in any Subsequent Financing in an amount of up to
$1,000,000 on the same terms, conditions and pricing afforded to others
participating in any such Subsequent Financing.

 

SECTION 9. EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events shall be an Event of
Default:

 

9.1           Payments. Borrower fails to pay any amount due under this
Agreement or any of the other Loan Documents on the due date; or

 

9.2           Covenants. Borrower breaches or defaults in the performance of any
covenant or Secured Obligation under this Agreement, or any of the other Loan
Documents, and (a) with respect to a default under any covenant under this
Agreement (other than under Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9 and 7.14)
such default continues for more than fifteen (15) days after the earlier of the
date on which (i) Lender has given notice of such default to Borrower and (ii)
Borrower has actual knowledge of such default or (b) with respect to a default
under any of Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9 or 7.14, the occurrence of
such default; or

 

9.3           Material Adverse Effect. A circumstance constituting a Material
Adverse Effect; or

 

9.4           Other Loan Documents. The occurrence of any default under any Loan
Document or any other agreement between Borrower and Lender and such default
continues for more than fifteen (15) days after the earlier of (a) Lender has
given notice of such default to Borrower, or (b) Borrower has actual knowledge
of such default; or

 

9.5           Representations. Any representation or warranty made by Borrower
in any Loan Document or in the Warrant shall have been false or misleading in
any material respect; or

 

9.6           Insolvency. Borrower (A) (i) shall make an assignment for the
benefit of creditors; or (ii) shall be unable to pay its debts as they become
due, or be unable to pay or perform under the Loan Documents, or shall become
insolvent; or (iii) shall file a voluntary petition in bankruptcy; or (iv) shall
file any petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or
(vi) shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower or
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in clauses (i) through (vi); or (B) either
(i) forty five (45) days shall have expired after the commencement of an
involuntary action against Borrower seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, without such action being
dismissed or all orders or proceedings thereunder affecting the operations or
the business of Borrower being stayed; or (ii) a stay of any such order or
proceedings shall thereafter be set aside and the action setting it aside shall
not be timely appealed; or (iii) Borrower shall file any answer admitting or not
contesting the material allegations of a petition filed against Borrower in any
such proceedings; or (iv) the court in which such proceedings are pending shall
enter a decree or order granting the relief sought in any such proceedings; or
(v) forty five (45) days shall have expired after the appointment, without the
consent or acquiescence of Borrower, of any trustee, receiver or liquidator of
Borrower or of all or any substantial part of the properties of Borrower without
such appointment being vacated; or

 

25

 

  

9.7           Attachments; Judgments. Any portion of Borrower’s assets is
attached or seized, or a levy is filed against any such assets, or a judgment or
judgments is/are entered for the payment of money, individually or in the
aggregate, of at least $250,000 and shall remain unsatisfied, unvacated or
unstayed for a period of twenty (20) days, or Borrower is enjoined or in any way
prevented by court order from conducting any part of its business; or

 

9.8           Other Obligations. Other than bona fide disputes in the order
course of business, the occurrence of any default under any agreement or
obligation of Borrower involving any Indebtedness in a principle amount in
excess of $250,000, or the occurrence of any default under any agreement or
obligation of Borrower that could reasonably be expected to have a Material
Adverse Effect.

 

SECTION 10. REMEDIES

 

10.1         General. Upon and during the continuance of any one or more Events
of Default, (i) Lender may, at its option, accelerate and demand payment of all
or any part of the Secured Obligations together with a Prepayment Charge and
declare them to be immediately due and payable (provided, that upon the
occurrence of an Event of Default of the type described in Section 9.6, all of
the Secured Obligations shall automatically be accelerated and made due and
payable, in each case without any further notice or act), and (ii) Lender may
notify any of Borrower’s account debtors to make payment directly to Lender,
compromise the amount of any such account on Borrower’s behalf and endorse
Lender’s name without recourse on any such payment for deposit directly to
Lender’s account. Lender may exercise all rights and remedies with respect to
the Collateral under the Loan Documents or otherwise available to it under the
UCC and other applicable law, including the right to release, hold, sell, lease,
liquidate, collect, realize upon, or otherwise dispose of all or any part of the
Collateral and the right to occupy, utilize, process and commingle the
Collateral. All Lender’s rights and remedies shall be cumulative and not
exclusive.

 

10.2         Collection; Foreclosure. Upon the occurrence and during the
continuance of any Event of Default, Lender may, at any time or from time to
time, apply, collect, liquidate, sell in one or more sales, lease or otherwise
dispose of, any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Lender may
elect. Any such sale may be made either at public or private sale at its place
of business or elsewhere. Borrower agrees that any such public or private sale
may occur upon ten (10) calendar days’ prior written notice to Borrower. Lender
may require Borrower to assemble the Collateral and make it available to Lender
at a place designated by Lender that is reasonably convenient to Lender and
Borrower. The proceeds of any sale, disposition or other realization upon all or
any part of the Collateral shall be applied by Lender in the following order of
priorities:

 

26

 

  

First, to Lender in an amount sufficient to pay in full Lender’s costs and
professionals’ and advisors’ fees and expenses as described in Section 11.11;

 

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Lender may choose in its sole discretion; and

 

Finally, after the full, final, and indefeasible payment in Cash of all of the
Secured Obligations, to any creditor holding a junior Lien on the Collateral, or
to Borrower or its representatives or as a court of competent jurisdiction may
direct.

 

Lender shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

 

10.3         No Waiver. Lender shall be under no obligation to marshal any of
the Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Lender to marshal any
Collateral.

 

10.4         Cumulative Remedies. The rights, powers and remedies of Lender
hereunder shall be in addition to all rights, powers and remedies given by
statute or rule of law and are cumulative. The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of or election of remedies with respect to any other rights, powers and
remedies of Lender.

 

SECTION 11. MISCELLANEOUS

 

11.1         Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
and duration of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

 

11.2         Notice. Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication (including the delivery of Financial Statements) that is required,
contemplated, or permitted under the Loan Documents or with respect to the
subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by facsimile or hand delivery or delivery by an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States mails, with proper first class postage
prepaid, in each case addressed to the party to be notified as follows:

 

27

 

  

(a)If to Lender:

 

HERCULES TECHNOLOGY III, L.P.
Legal Department
Attention: Chief Legal Officer and Chad Norman
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
Facsimile: 650-473-9194
Telephone: 650-289-3060

 

(b)If to Borrower:

 

NEURALSTEM, INC.

 

Attention: Richard Garr, Chief Executive Officer
9700 Great Seneca Parkway
Rockville, MD 20850
Facsimile: 301-560-6634
Telephone: 240-475-3148

 

or to such other address as each party may designate for itself by like notice.

 

11.3         Entire Agreement; Amendments. This Agreement and the other Loan
Documents constitute the entire agreement and understanding of the parties
hereto in respect of the subject matter hereof and thereof, and supersede and
replace in their entirety any prior proposals, term sheets, non-disclosure or
confidentiality agreements, letters, negotiations or other documents or
agreements, whether written or oral, with respect to the subject matter hereof
or thereof (including Lender’s revised proposal letter dated February 22, 2013).
None of the terms of this Agreement or any of the other Loan Documents may be
amended except by an instrument executed by each of the parties hereto.

 

11.4         No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

11.5         No Waiver. The powers conferred upon Lender by this Agreement are
solely to protect its rights hereunder and under the other Loan Documents and
its interest in the Collateral and shall not impose any duty upon Lender to
exercise any such powers. No omission or delay by Lender at any time to enforce
any right or remedy reserved to it, or to require performance of any of the
terms, covenants or provisions hereof by Borrower at any time designated, shall
be a waiver of any such right or remedy to which Lender is entitled, nor shall
it in any way affect the right of Lender to enforce such provisions thereafter.

 

11.6         Survival. All agreements, representations and warranties contained
in this Agreement and the other Loan Documents or in any document delivered
pursuant hereto or thereto shall be for the benefit of Lender and shall survive
the execution and delivery of this Agreement and the expiration or other
termination of this Agreement.

 

28

 

  

11.7         Successors and Assigns. The provisions of this Agreement and the
other Loan Documents shall inure to the benefit of and be binding on Borrower
and its permitted assigns (if any). Borrower shall not assign its obligations
under this Agreement or any of the other Loan Documents without Lender’s express
prior written consent, and any such attempted assignment shall be void and of no
effect. Lender may assign, transfer, or endorse its rights hereunder and under
the other Loan Documents without prior notice to Borrower, and all of such
rights shall inure to the benefit of Lender’s successors and assigns, provided
that prior to the occurrence of an Event of Default, Lender shall not assign its
rights hereunder and under the other Loan Documents to any Person involved in
the development and commercialization of drugs or treatments in the
pharmaceutical or biotechnology industries unless such assignment is
pre-approved in writing by Borrower, and any such attempt to assign without such
consent prior to the occurrence of an Event of Default shall be void and of no
effect.

 

11.8         Governing Law. This Agreement and the other Loan Documents have
been negotiated and delivered to Lender in the State of California, and shall
have been accepted by Lender in the State of California. Payment to Lender by
Borrower of the Secured Obligations is due in the State of California. This
Agreement and the other Loan Documents shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.

 

11.9         Consent to Jurisdiction and Venue. All judicial proceedings (to the
extent that the reference requirement of Section 11.10 is not applicable)
arising in or under or related to this Agreement or any of the other Loan
Documents may be brought in any state or federal court located in the State of
California. By execution and delivery of this Agreement, each party hereto
generally and unconditionally: (a) consents to nonexclusive personal
jurisdiction in Santa Clara County, State of California; (b) waives any
objection as to jurisdiction or venue in Santa Clara County, State of
California; (c) agrees not to assert any defense based on lack of jurisdiction
or venue in the aforesaid courts; and (d) irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement or the other Loan
Documents. Service of process on any party hereto in any action arising out of
or relating to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 11.2, and shall be deemed effective
and received as set forth in Section 11.2. Nothing herein shall affect the right
to serve process in any other manner permitted by law or shall limit the right
of either party to bring proceedings in the courts of any other jurisdiction.

 

11.10         Mutual Waiver of Jury Trial / Judicial Reference.

 

29

 

 

(a)          Because disputes arising in connection with complex financial
transactions are most quickly and economically resolved by an experienced and
expert person and the parties wish applicable state and federal laws to apply
(rather than arbitration rules), the parties desire that their disputes be
resolved by a judge applying such applicable laws. EACH OF BORROWER AND LENDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST LENDER OR ITS ASSIGNEE OR
BY LENDER OR ITS ASSIGNEE AGAINST BORROWER. This waiver extends to all such
Claims, including Claims that involve Persons other than Borrower and Lender;
Claims that arise out of or are in any way connected to the relationship between
Borrower and Lender; and any Claims for damages, breach of contract, tort,
specific performance, or any equitable or legal relief of any kind, arising out
of this Agreement, any other Loan Document.

 

(b)          If the waiver of jury trial set forth in Section 11.10(a) is
ineffective or unenforceable, the parties agree that all Claims shall be
resolved by reference to a private judge sitting without a jury, pursuant to
Code of Civil Procedure Section 638, before a mutually acceptable referee or, if
the parties cannot agree, a referee selected by the Presiding Judge of the Santa
Clara County, California. Such proceeding shall be conducted in Santa Clara
County, California, with California rules of evidence and discovery applicable
to such proceeding.

 

(c)          In the event Claims are to be resolved by judicial reference,
either party may seek from a court identified in Section 11.9, any prejudgment
order, writ or other relief and have such prejudgment order, writ or other
relief enforced to the fullest extent permitted by law notwithstanding that all
Claims are otherwise subject to resolution by judicial reference.

 

11.11         Professional Fees. Borrower promises to pay Lender’s fees and
expenses necessary to finalize the loan documentation, including but not limited
to reasonable attorneys fees, UCC searches, filing costs, and other
miscellaneous expenses. In addition, Borrower promises to pay any and all
reasonable attorneys’ and other professionals’ fees and expenses (including fees
and expenses of in-house counsel) incurred by Lender after the Closing Date in
connection with or related to: (a) the Loan; (b) the administration, collection,
or enforcement of the Loan; (c) the amendment or modification of the Loan
Documents; (d) any waiver, consent, release, or termination under the Loan
Documents; (e) the protection, preservation, sale, lease, liquidation, or
disposition of Collateral or the exercise of remedies with respect to the
Collateral; (f) any legal, litigation, administrative, arbitration, or out of
court proceeding in connection with or related to Borrower or the Collateral,
and any appeal or review thereof; and (g) any bankruptcy, restructuring,
reorganization, assignment for the benefit of creditors, workout, foreclosure,
or other action related to Borrower, the Collateral, the Loan Documents,
including representing Lender in any adversary proceeding or contested matter
commenced or continued by or on behalf of Borrower’s estate, and any appeal or
review thereof.

 

30

 







 

11.12         Confidentiality. Lender acknowledges that certain items of
Collateral and information provided to Lender by Borrower are confidential and
proprietary information of Borrower, if and to the extent such information
either (x) is marked as confidential by Borrower at the time of disclosure, or
(y) should reasonably be understood to be confidential (the “Confidential
Information”). Accordingly, Lender agrees that any Confidential Information it
may obtain in the course of acquiring, administering, or perfecting Lender’s
security interest in the Collateral shall not be disclosed to any other person
or entity in any manner whatsoever, in whole or in part, without the prior
written consent of Borrower, except that Lender may disclose any such
information: (a) to its own directors, officers, employees, accountants, counsel
and other professional advisors and to its affiliates if Lender in its sole
discretion determines that any such party should have access to such information
in connection with such party’s responsibilities in connection with the Loan or
this Agreement and, provided that such recipient of such Confidential
Information either (i) agrees to be bound by the confidentiality provisions of
this paragraph or (ii) is otherwise subject to confidentiality restrictions that
reasonably protect against the disclosure of Confidential Information; (b) if
such information is generally available to the public; (c) if required or
appropriate in any report, statement or testimony submitted to any governmental
authority having or claiming to have jurisdiction over Lender; (d) if required
or appropriate in response to any summons or subpoena or in connection with any
litigation, to the extent permitted or deemed advisable by Lender’s counsel;
(e) to comply with any legal requirement or law applicable to Lender; (f) to the
extent reasonably necessary in connection with the exercise of any right or
remedy under any Loan Document, including Lender’s sale, lease, or other
disposition of Collateral after default; (g) to any participant or assignee of
Lender or any prospective participant or assignee; provided, that such
participant or assignee or prospective participant or assignee agrees in writing
to be bound by this Section prior to disclosure; or (h) otherwise with the prior
consent of Borrower; provided, that any disclosure made in violation of this
Agreement shall not affect the obligations of Borrower or any of its affiliates
or any guarantor under this Agreement or the other Loan Documents.

 

11.13         Assignment of Rights. Borrower acknowledges and understands that
Lender may sell and assign all or part of its interest hereunder and under the
Loan Documents to any person or entity (an “Assignee”), subject to any
restrictions included in Section 11.7. After such assignment the term “Lender”
as used in the Loan Documents shall mean and include such Assignee, and such
Assignee shall be vested with all rights, powers and remedies of Lender
hereunder with respect to the interest so assigned; but with respect to any such
interest not so transferred, Lender shall retain all rights, powers and remedies
hereby given. No such assignment by Lender shall relieve Borrower of any of its
obligations hereunder. Lender agrees that in the event of any transfer by it of
the Note(s)(if any), it will endorse thereon a notation as to the portion of the
principal of the Note(s), which shall have been paid at the time of such
transfer and as to the date to which interest shall have been last paid thereon.

 

11.14         Revival of Secured Obligations. This Agreement and the Loan
Documents shall remain in full force and effect and continue to be effective if
any petition is filed by or against Borrower for liquidation or reorganization,
if Borrower becomes insolvent or makes an assignment for the benefit of
creditors, if a receiver or trustee is appointed for all or any significant part
of Borrower’s assets, or if any payment or transfer of Collateral is recovered
from Lender. The Loan Documents and the Secured Obligations and Collateral
security shall continue to be effective, or shall be revived or reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations or any transfer of Collateral to Lender, or any part thereof is
rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Lender or by any obligee of the
Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment, performance, or transfer
of Collateral had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, avoided, avoidable, restored, returned, or
recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to Lender in
Cash.

 

31

 

 

11.15         Counterparts. This Agreement and any amendments, waivers, consents
or supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

 

11.16         No Third Party Beneficiaries. No provisions of the Loan Documents
are intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any person other than
Lender and Borrower unless specifically provided otherwise herein, and, except
as otherwise so provided, all provisions of the Loan Documents will be personal
and solely between the Lender and the Borrower.

 

11.17         Publicity. (a)          Borrower consents to the publication and
use by Lender and any of its member businesses and affiliates of (i) Borrower's
name (including a brief description of the relationship between Borrower and
Lender) and logo and a hyperlink to Borrower’s web site, separately or together,
in written and oral presentations, advertising, promotional and marketing
materials, client lists, public relations materials or on its web site
(together, the "Lender Publicity Materials"); (ii) the names of officers of
Borrower in the Lender Publicity Materials; and (iii) Borrower’s name,
trademarks or servicemarks in any news release concerning Lender.

 

Except as required by law or in connection with the Borrower’s public filings
with the SEC, neither Borrower nor any of its member businesses and affiliates
shall, without Lender’s consent, publicize or use (i) Lender's name (including a
brief description of the relationship between Borrower and Lender), logo or
hyperlink to Lender’s web site, separately or together, in written and oral
presentations, advertising, promotional and marketing materials, client lists,
public relations materials or on its web site (together, the "Borrower Publicity
Materials"); (ii) the names of officers of Lender in the Borrower Publicity
Materials; and (iii) Lender’s name, trademarks, servicemarks in any news release
concerning Borrower.

 

(SIGNATURES TO FOLLOW)

 

32

 

 

IN WITNESS WHEREOF, Borrower and Lender have duly executed and delivered this
Loan and Security Agreement as of the day and year first above written.

 

  BORROWER:       NEURALSTEM, INC.         Signature:           Print Name:
Richard Garr         Title: Chief Executive Officer

 

Accepted in Palo Alto, California:

 

  LENDER:       HERCULES TECHNOLOGY III, L.P.,   a Delaware limited partnership
        By: Hercules Technology SBIC     Management, LLC, its General    
Partner         By: Hercules Technology Growth     Capital, Inc., its Manager  
      By:     Name:     Its:  

 

33

 

 

Table of Addenda, Exhibits and Schedules

 

Addendum 1: SBA Provisions     Exhibit A: Advance Request   Attachment to
Advance Request     Exhibit B: Term Note     Exhibit C: Name, Locations, and
Other Information for Borrower     Exhibit D: Borrower’s Patents, Trademarks,
Copyrights and Licenses     Exhibit E: Borrower’s Deposit Accounts and
Investment Accounts     Exhibit F: Compliance Certificate     Exhibit G: Joinder
Agreement     Exhibit H: ACH Debit Authorization Agreement     Exhibit I:
Conversion Election Notice     Schedule 1 Subsidiaries Schedule 1A Existing
Permitted Indebtedness Schedule 1B Permitted Investments Schedule 1C Existing
Permitted Liens Schedule 5.3 Consents, Etc. Schedule 5.5 Actions Before
Governmental Authorities Schedule 5.8 Tax Matters Schedule 5.9 Intellectual
Property Claims Schedule 5.10 Intellectual Property Schedule 5.11 Borrower
Products Schedule 5.14 Capitalization

 

34

 

 

ADDENDUM 1 to LOAN AND SECURITY AGREEMENT

 

(a)          Borrower’s Business.  For purposes of this Addendum 1, Borrower
shall be deemed to include its “affiliates” as defined in Title 13 Code of
Federal Regulations Section 121.103.  Borrower represents and warrants to Lender
as of the Closing Date and covenants to Lender for a period of one year after
the Closing Date with respect to subsections 2, 3, 4, 5, 6 and 7 below, as
follows:

 

1.Size Status.  Borrower does not have tangible net worth in excess of $18
million or average net income after Federal income taxes (excluding any
carry-over losses) for the preceding two completed fiscal years in excess of $6
million;

 

2.No Relender.  Borrower’s primary business activity does not involve, directly
or indirectly, providing funds to others, purchasing debt obligations,
factoring, or long-term leasing of equipment with no provision for maintenance
or repair;

 

3.No Passive Business.  Borrower is engaged in a regular and continuous business
operation (excluding the mere receipt of payments such as dividends, rents,
lease payments, or royalties).  Borrower’s employees are carrying on the
majority of day to day operations.  Borrower will not pass through substantially
all of the proceeds of the Loan to another entity;

 

4.No Real Estate Business.  Borrower is not classified under Major Group 65
(Real Estate) or Industry No. 1531 (Operative Builders) of the SIC Manual.  The
proceeds of the Loan will not be used to acquire or refinance real property
unless Borrower (x) is acquiring an existing property and will use at least 51
percent of the usable square footage for its business purposes; (y) is building
or renovating a building and will use at least 67 percent of the usable square
footage for its business purposes; or (z) occupies the subject property and uses
at least 67 percent of the usable square footage for its business purposes.

 

5.No Project Finance.  Borrower’s assets are not intended to be reduced or
consumed, generally without replacement, as the life of its business progresses,
and the nature of Borrower’s business does not require that a stream of cash
payments be made to the business's financing sources, on a basis associated with
the continuing sale of assets (e.g., real estate development projects and oil
and gas wells).  The primary purpose of the Loan is not to fund production of a
single item or defined limited number of items, generally over a defined
production period, where such production will constitute the majority of the
activities of Borrower (e.g., motion pictures and electric generating plants).

 

35

 

 

6.No Farm Land Purchases.  Borrower will not use the proceeds of the Loan to
acquire farm land which is or is intended to be used for agricultural or
forestry purposes, such as the production of food, fiber, or wood, or is so
taxed or zoned.

 

7.No Foreign Investment.  The proceeds of the Loan will not be used
substantially for a foreign operation.  At the time of the Loan, Borrower will
not have more than 49 percent of its employees or tangible assets located
outside the United States.  The representation in this subsection (7) is made
only as of the date hereof and shall not continue for one year as contemplated
in the first sentence of this Section 1.

 

(b)          Small Business Administration Documentation.  Lender acknowledges
that Borrower completed, executed and delivered to Lender SBA Forms 480, 652 and
1031 (Parts A and B) together with a business plan showing Borrower’s financial
projections (including balance sheets and income and cash flows statements) for
the period described therein and a written statement (whether included in the
purchase agreement or pursuant to a separate statement) from Lender regarding
its intended use of proceeds from the sale of securities to Lender (the “Use of
Proceeds Statement”).  Borrower represents and warrants to Lender that the
information regarding Borrower and its affiliates set forth in the SBA Form 480,
Form 652 and Form 1031 and the Use of Proceeds Statement delivered as of the
Closing Date is accurate and complete.

 

(c)          Inspection.  The following covenants contained in this Section (c)
are intended to supplement and not to restrict the related provisions of the
Loan Documents.  Subject to the preceding sentence, Borrower will permit, for so
long as Lender holds any debt or equity securities of Borrower, Lender or its
representative, at Lender’ expense, and examiners of the SBA to visit and
inspect the properties and assets of Borrower, to examine its books of account
and records, and to discuss Borrower’s affairs, finances and accounts with
Borrower’s officers, senior management and accountants, all at such reasonable
times as may be requested by Lender or the SBA.

 

(d)          Annual Assessment.  Promptly after the end of each calendar year
(but in any event prior to February 28 of each year) and at such other times as
may be reasonably requested by Lender, Borrower will deliver to Lender a written
assessment of the economic impact of Lender’ investment in Borrower, specifying
the full-time equivalent jobs created or retained in connection with the
investment, the impact of the investment on the businesses of Borrower in terms
of expanded revenue and taxes, other economic benefits resulting from the
investment (such as technology development or commercialization, minority
business development, or expansion of exports) and such other information as may
be required regarding Borrower in connection with the filing of Lender’s SBA
Form 468.   Lender will assist Borrower with preparing such assessment.  In
addition to any other rights granted hereunder, Borrower will grant Lender and
the SBA access to Borrower’s books and records for the purpose of verifying the
use of such proceeds.  Borrower also will furnish or cause to be furnished to
Lender such other information regarding the business, affairs and condition of
Borrower as Lender may from time to time reasonably request.

 

36

 

 

(e)          Use of Proceeds.  Borrower will use the proceeds from the Loan only
for purposes set forth in Section 7.14.  Borrower will deliver to Lender from
time to time promptly following Lender’s request, a written report, certified as
correct by Borrower's Chief Financial Officer, verifying the purposes and
amounts for which proceeds from the Loan have been disbursed.  Borrower will
supply to Lender such additional information and documents as Lender reasonably
requests with respect to its use of proceeds and will permit Lender and the SBA
to have access to any and all Borrower records and information and personnel as
Lender deems necessary to verify how such proceeds have been or are being used,
and to assure that the proceeds have been used for the purposes specified in
Section 7.14.

 

(f)          Activities and Proceeds.  Neither Borrower nor any of its
affiliates (if any) will engage in any activities or use directly or indirectly
the proceeds from the Loan for any purpose for which a small business investment
company is prohibited from providing funds by the SBIC Act, including 13 C.F.R.
§107.720.  Without obtaining the prior written approval of Lender, Borrower will
not change within 1 year of the date hereof, Borrower’s current business
activity to a business activity which a licensee under the SBIC Act is
prohibited from providing funds by the SBIC Act.

 

(g)          Compliance and Resolution.   Borrower agrees that a failure to
comply with Borrower’s obligations under this Addendum, or any other set of
facts or circumstances where it has been asserted by any governmental regulatory
agency (or Lender believes that there is a substantial risk of such assertion)
that Lender and its affiliates are not entitled to hold, or exercise any
significant right with respect to, any securities issued to Lender by Borrower,
will constitute a breach of the obligations of Borrower under the financing
agreements between Borrower and Lender.  In the event of (i) a failure to comply
with Borrower’s obligations under this Addendum; or (ii) an assertion by any
governmental regulatory agency (or Lender believes that there is a substantial
risk of such assertion) of a failure to comply with Borrower’s obligations under
this Addendum, then (i) Lender and Borrower will meet and resolve any such issue
in good faith to the satisfaction of Borrower, Lender, and any governmental
regulatory agency, and (ii) upon request of Lender, Borrower will cooperate and
assist with any assignment of the financing agreements from Hercules Technology
III, L.P. to Hercules Technology Growth Capital, Inc.

 

37

 

 

EXHIBIT A

 

ADVANCE REQUEST

 

To: Lender: Date: __________, 2013

 

HERCULES TECHNOLOGY III, L.P.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile: 650-473-9194

Attn:

 

Neuralstem, Inc. (“Borrower”) hereby requests from HERCULES TECHNOLOGY III, L.P.
(“Lender”) an Advance in the amount of _____________________ Dollars
($________________) on ______________, _____, 2013 (the “Advance Date”) pursuant
to the Loan and Security Agreement between Borrower and Lender (the
“Agreement”). Capitalized words and other terms used but not otherwise defined
herein are used with the same meanings as defined in the Agreement.

 

Please:

 

(a)          Issue a check payable to Borrower                ________

 

or

 

(b)          Wire Funds to Borrower’s account               ________

 



Bank:     Address:           ABA Number:     Account Number:     Account Name:  
 

 

Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to: (i) that no event that has had or could
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing; (ii) that the representations and warranties set forth in the
Agreement and in the Warrant are and shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date; (iii) that Borrower is in compliance with
all the terms and provisions set forth in each Loan Document on its part to be
observed or performed; and (iv) that as of the Advance Date, no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default under the Loan Documents.
Borrower understands and acknowledges that Lender has the right to review the
financial information supporting this representation and, based upon such review
in its sole discretion, Lender may decline to fund the requested Advance.

 

38

 

 

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.

 

Borrower agrees to notify Lender promptly before the funding of the Loan if any
of the matters which have been represented above shall not be true and correct
on the Borrowing Date and if Lender has received no such notice before the
Advance Date then the statements set forth above shall be deemed to have been
made and shall be deemed to be true and correct as of the Advance Date.

 

Executed as of March __, 2013.

 

  BORROWER: NEURALSTEM, INC.         SIGNATURE:  



  TITLE:  



  PRINT NAME:  

 

39

 

 

ATTACHMENT TO ADVANCE REQUEST

 

Dated: _______________________

 

Borrower hereby represents and warrants to Lender that Borrower’s current name
and organizational status is as follows:

 

Name: Neuralstem, Inc.     Type of organization: Corporation     State of
organization: Delaware     Organization file number: 3357784

 

Borrower hereby represents and warrants to Lender that the street addresses,
cities, states and postal codes of its current locations are as follows:

 

LOCATIONS OF COMPANY AND ITS SUBSIDIARIES

 

a.           The Company and each of its subsidiaries maintain books or records
at the following addresses:

 

Complete street and mailing address, including county  

Name of

Company/Subsidiary

      9700 Great Seneca Highway, Rockville, Maryland 20850   Neuralstem, Inc.,  
    9700 Great Seneca Highway, Rockville, Maryland 20850   Suzhou Neuralstem
Biopharmaceutical Co., Ltd

 

b.           The Company and its subsidiaries own, lease, or occupy real
property located at the following addresses and maintain equipment, inventory,
or other property at such address:

 

Complete street and mailing address, including county  

Name of

Company/Subsidiary

  Equipment/Inventory/other Collateral           9700 Great Seneca Highway,
Rockville, Maryland 20850   Neuralstem, Inc.   Lab Equipment/Furniture          

Suzhou Industrial Park Building A3, Xin Hu Rd#

218.,

  Suzhou Neuralstem Biopharmaceutical Co., Ltd   Lab Equipment           1105
Flintkote Avenue, San Diego, CA  92128   Neuralstem, Inc.   Lab
Equipment/Furniture           Charles River Labs, Malvern PA   Neuralstem, Inc.
  Biological Materials           Genetics and IVF Institute, Gaithersburg, MD  
Neuralstem, Inc.   Biological Materials           PM Machine / Duke
Manufacturing, Willoughby, Ohio   Neuralstem, Inc.   Spinal Platforms
(Inventory)

 

40

 

 

c.           The following are the names and addresses of all warehousemen,
bailees, or other third parties who have possession of any of the Company’s
inventory, equipment, or other property or that of its subsidiaries:

 

Name and complete mailing address of third

party

 

Description of assets held with third party

including estimated FMV

 

Name of

Company/Subsidiary

          N/A        

 

41

 

 

EXHIBIT B

 

SECURED TERM PROMISSORY NOTE

 

$[  ],000,000 Advance Date:  ___ __, 20[  ]       Maturity Date:  _____ ___,
20[  ]

 

FOR VALUE RECEIVED, [                                             ], a
[                ] corporation, for itself and each of its Subsidiaries (the
“Borrower”) hereby promises to pay to the order of Hercules Technology III,
L.P., a Delaware limited partnership or the holder of this Note (the “Lender”)
at 400 Hamilton Avenue, Suite 310, Palo Alto, CA 94301 or such other place of
payment as the holder of this Secured Term Promissory Note (this “Promissory
Note”) may specify from time to time in writing, in lawful money of the United
States of America, the principal amount of [ ] Million Dollars ($[ ],000,000) or
such other principal amount as Lender has advanced to Borrower, together with
interest at a floating rate equal to the greater of either (i) 11.0% plus the
prime rate as reported in The Wall Street Journal, and if not reported, then the
prime rate next reported in the Wall Street Journal, minus 3.25%, or (ii)
11.0%., with interest computed daily based on the actual number of days in each
month.

 

This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated March 22,
2013, by and between Borrower and Lender (as the same may from time to time be
amended, modified or supplemented in accordance with its terms, the “Loan
Agreement”), and is entitled to the benefit and security of the Loan Agreement
and the other Loan Documents (as defined in the Loan Agreement), to which
reference is made for a statement of all of the terms and conditions thereof.
All payments shall be made in accordance with the Loan Agreement, including the
right of Borrower to pay a portion of the amounts due and owing under this
Promissory Note in shares of Common Stock in accordance with, and subject to the
limitations set forth in, Section 2.1(f) of the Loan Agreement (including the
requirement that any shares of Common Stock issuable by Borrower upon conversion
of this Note are subject to an effective resale registration statement or are
eligible for resale to the public pursuant to Rule 144 without any limitation).
All terms defined in the Loan Agreement shall have the same definitions when
used herein, unless otherwise defined herein. An Event of Default under the Loan
Agreement shall constitute a default under this Promissory Note.

 

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California. This Promissory Note shall be governed by and construed and enforced
in accordance with, the laws of the State of California, excluding any conflicts
of law rules or principles that would cause the application of the laws of any
other jurisdiction.

 

BORROWER FOR ITSELF AND     ON BEHALF OF ITS SUBSIDIARIES:
[                                         ]         By:     Title:  

 

 

 

 

EXHIBIT C

 

NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER

 

1.  Borrower represents and warrants to Lender that Borrower’s current name and
organizational status as of the Closing Date is as follows:

 

Name: Neuralstem, Inc.     Type of organization: Corporation     State of
organization: Delaware     Organization file number: DE File Number 3357784

 

2.  Borrower represents and warrants to Lender that for five (5) years prior to
the Closing Date, Borrower did not do business under any other name or
organization or form except the following:

 

Name:  Neuralstem, Inc.

Used during dates of:  Since inception

Type of Organization:  C Corporation

State of organization:  Delaware

Organization file Number:  DE File Number 3357784

Borrower’s fiscal year ends on 12/31

Borrower’s federal employer tax identification number is: 52-2007292

 

3.  Borrower represents and warrants to Lender that its chief executive office
is located at:

 

9700 Great Seneca Highway, Rockville, Maryland.

 

 

 

 

EXHIBIT D

 

BORROWER’S PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

 

The table below lists all US Patents Owned by Neuralstem, Inc.

 

Patent

#

  Issued   Title 5,753,506   5/19/1998   ISOLATION PROPAGATION AND DIRECTED
DIFFERENTIATION OF STEM CELLS FROM EMBRYONIC AND ADULT CENTRAL NERVOUS SYSTEM OF
MAMMALS 6,040,180   3/21/2000   IN VITRO GENERATION OF DIFFERENTIATED NEURONS
FROM CULTURES OF MAMMALIAN MULTIPOTENTIAL CNS STEM CELLS 6,284,539   9/4/2001  
METHOD FOR GENERATING DOPAMINERGIC CELLS DERIVED FROM NEURAL PRECURSORS
7,544,511   6/9/2009   STABLE NEURAL STEM CELL LINES 7,691,629   4/6/2010  
TRANSPLANTATION OF HUMAN NEURAL CELLS FOR TREATMENT OF NEUROLOGICAL DISORDERS
8,236,299   8/7/2012   METHODS OF TREATING SPINAL CORD INJURY          
8,293,488   10/23/2012   METHOD FOR DISCOVERING NEUROGENIC AGENTS 7,858,628  
12/28/2010   USE OF FUSED NICOTINAMIDES TO PROMOTE NEUROGENESIS 7,560,553  
7/14/2009   USE OF FUSED NICOTINAMIDES TO PROMOTE NEUROGENESIS          
8,058,434   11/15/2011   COMPOSITIONS TO EFFECT NEURONAL GROWTH          
8,030,492   10/4/2011   COMPOSITIONS TO EFFECT NEURONAL GROWTH          
8,362,262   1/29/2013   COMPOSTITIONS AND METHODS OF USE

 

The table below lists all US Patents PENDING FOR Neuralstem, Inc.

 

Application

Number

 

Filing

Date

  Title 12/404,841   3/16/2009   METHODS OF TREATING SPINAL CORD INJURY
12/424,238   4/15/2009   STABLE NEURAL STEM CELL LINES 13/192,972   7/28/2011  
METHODS FOR TREATING AND/OR REVERSING NEURODEGENERATIVE DISEASES AND/OR
DISORDERS 13/392,489   2/24/2012   SYNTHESIS OF A NEUROSTIMULATIVE PIPERAZINE

 

 

 

 

The table below lists ALL US Patents Exclusively Licensed by Neuralstem, Inc.
From Cleveland Clinic

 

Patent

#

  Issued   Title 8,092,495   1/10/2012   TARGETED SPINAL CORD THERAPEUTICS
DELIVERY 7,833,217   11/16/2010   FLOATING SPINAL CANNULA AND METHOD OF USE

 

The table below lists all Foreign Patents Owned by Neuralstem, Inc.

 

Patent #   Issued   Country   Title 0915968   7/25/2007   EUROPEAN PATENT CO  
ISOLATION PROPAGATION AND DIRECTED DIFFERENTIATION OF STEM CELLS FROM EMBRYONIC
AND ADULT CENTRAL NERVOUS SYSTEM OF MAMMALS 755849   4/3/2003   AUSTRALIA  
STABLE NEURAL STEM CELL LINES 2343571   1/3/2012   CANADA   STABLE NEURAL STEM
CELL LINES 4709382   3/25/2011   JAPAN   STABLE NEURAL STEM CELL LINES 0915968  
7/25/2007   SWITZERLAND   ISOLATION PROPAGATION AND DIRECTED DIFFERENTIATION OF
STEM CELLS FROM EMBRYONIC AND ADULT CENTRAL NERVOUS SYSTEM OF MAMMALS 69737949.3
  7/25/2007   GERMANY   ISOLATION PROPAGATION AND DIRECTED DIFFERENTIATION OF
STEM CELLS FROM EMBRYONIC AND ADULT CENTRAL NERVOUS SYSTEM OF MAMMALS 0915968  
7/25/2007   SPAIN   ISOLATION PROPAGATION AND DIRECTED DIFFERENTIATION OF STEM
CELLS FROM EMBRYONIC AND ADULT CENTRAL NERVOUS SYSTEM OF MAMMALS 0915968  
7/25/2007   FRANCE   ISOLATION PROPAGATION AND DIRECTED DIFFERENTIATION OF STEM
CELLS FROM EMBRYONIC AND ADULT CENTRAL NERVOUS SYSTEM OF MAMMALS 0915968  
7/25/2007   IRELAND   ISOLATION PROPAGATION AND DIRECTED DIFFERENTIATION OF STEM
CELLS FROM EMBRYONIC AND ADULT CENTRAL NERVOUS SYSTEM OF MAMMALS 0915968  
7/25/2007   UNITED KINGDOM   ISOLATION PROPAGATION AND DIRECTED DIFFERENTIATION
OF STEM CELLS FROM EMBRYONIC AND ADULT CENTRAL NERVOUS SYSTEM OF MAMMALS 0915968
  7/25/2007   SWEDEN   ISOLATION PROPAGATION AND DIRECTED DIFFERENTIATION OF
STEM CELLS FROM EMBRYONIC AND ADULT CENTRAL NERVOUS SYSTEM OF MAMMALS 183092  
3/1/2012   ISRAEL   METHODS OF TREATING SPINAL CORD INJURY 2434636   11/27/2011
  RUSSIA, FEDERATION OF   METHODS OF TREATING SPINAL CORD INJURY 132324  
11/30/2009   SINGAPORE   METHODS OF TREATING SPINAL CORD INJURY 10524  
10/3/2012   VIETNAM   METHODS OF TREATING SPINAL CORD INJURY 204356   12/28/2011
  ISRAEL   METHODS OF TREATING SPINAL CORD INJURY

 

 

 

 

The table below lists all FOREIGN Patents PENDING FOR Neuralstem, Inc.

 

Application

#

 

Filing

Date

  Country   Title 2010289802   8/24/2010   AUSTRALIA   SYNTHESIS OF A
NEUROSTIMULATIVE PIPERAZINE 037903564   12/5/2003   BELGIAN   METHOD FOR
DISCOVERING NEUROGENIC AGENTS 1120120041614   8/24/2010   BRAZIL   SYNTHESIS OF
A NEUROSTIMULATIVE PIPERAZINE 2257068   5/7/1997   CANADA   ISOLATION
PROPAGATION AND DIRECTED DIFFERENTIATION OF STEM CELLS FROM EMBRYONIC AND ADULT
CENTRAL NERVOUS SYSTEM OF MAMMALS 2772080   8/24/2010   CANADA   SYNTHESIS OF A
NEUROSTIMULATIVE PIPERAZINE 4932012   8/24/2010   CHILE   SYNTHESIS OF A
NEUROSTIMULATIVE PIPERAZINE 200580039450   11/17/2005   CHINA   METHODS OF
TREATING SPINAL CORD INJURY 2010800465155   8/24/2010   CHINA   SYNTHESIS OF A
NEUROSTIMULATIVE PIPERAZINE 99948396.9   9/20/1999   EUROPEAN PATENT CO   STABLE
NEURAL STEM CELL LINES 037903564   12/5/2003   EUROPEAN PATENT CO   METHOD FOR
DISCOVERING NEUROGENIC AGENTS 05851748.3   11/17/2005   EUROPEAN PATENT CO  
METHODS OF TREATING SPINAL CORD INJURY 108142605   8/24/2010   EUROPEAN PATENT
CO   SYNTHESIS OF A NEUROSTIMULATIVE PIPERAZINE 08106303.1   6/5/2008   HONG
KONG   METHODS OF TREATING SPINAL CORD INJURY 2613/CHENP/2007   11/17/2005  
INDIA   METHODS OF TREATING SPINAL CORD INJURY 2370DELNP2012   8/24/2010   INDIA
  SYNTHESIS OF A NEUROSTIMULATIVE PIPERAZINE W00201201102   8/24/2010  
Indonesia   SYNTHESIS OF A NEUROSTIMULATIVE PIPERAZINE pending   8/24/2010  
ISRAEL   SYNTHESIS OF A NEUROSTIMULATIVE PIPERAZINE 2007-543219   11/17/2005  
JAPAN   METHODS OF TREATING SPINAL CORD INJURY 2012526928   8/24/2010   JAPAN  
SYNTHESIS OF A NEUROSTIMULATIVE PIPERAZINE

 

 

 

 

2010-254952   11/15/2010   JAPAN   STABLE NEURAL STEM CELL LINES 2012-20641  
2/2/2012   JAPAN   METHODS OF TREATING SPINAL CORD INJURY 1020127007653  
8/24/2010   KOREA   SYNTHESIS OF A NEUROSTIMULATIVE PIPERAZINE MXA2012002335  
8/24/2010   MEXICO   SYNTHESIS OF A NEUROSTIMULATIVE PIPERAZINE 598891  
8/24/2010   NEW ZEALAND   SYNTHESIS OF A NEUROSTIMULATIVE PIPERAZINE 20073078  
11/17/2005   NORWAY   METHODS OF TREATING SPINAL CORD INJURY PCT/US2010/046537  
8/24/2010   PCT INTERNATIONAL   SYNTHESIS OF A NEUROSTIMULATIVE PIPERAZINE
PCT/US2011/045732   7/28/2011   PCT INTERNATIONAL   METHODS FOR TREATING AND/OR
REVERSING NEURODEGENERATIVE DISEASES AND/OR DISORDERS 1-2007-501016   11/17/2005
  PHILIPPINES   METHODS OF TREATING SPINAL CORD INJURY 12010502167   9/23/2010  
PHILIPPINES   METHODS OF TREATING SPINAL CORD INJURY 12012500395   8/24/2010  
PHILLIPINES   SYNTHESIS OF A NEUROSTIMULATIVE PIPERAZINE 2012111227   8/24/2010
  RUSSIA, FEDERATION OF   SYNTHESIS OF A NEUROSTIMULATIVE PIPERAZINE 2011131830
  7/28/2011   RUSSIA, FEDERATION OF   METHODS OF TREATING SPINAL CORD INJURY
2012012878   8/24/2010   SINGAPORE   SYNTHESIS OF A NEUROSTIMULATIVE PIPERAZINE
10-2007-7012097   11/17/2005   SOUTH KOREA   METHODS OF TREATING SPINAL CORD
INJURY 1201000761   8/24/2010   THAILAND   SYNTHESIS OF A NEUROSTIMULATIVE
PIPERAZINE

 

The table below lists the FOREIGN Patents PENDING Exclusively Licensed by
Neuralstem, Inc. From Cleveland Clinic

 

Application

#

 

Filing

Date

  Country   Title PCT/US09/39451   4/3/2009   EUROPEAN PATENT CO   Spinal
Platform and Method for Delivering a Therapeutic Agent to a Spinal Cord Target
PCT/US09/49427   7/1/2009   EUROPEAN PATENT CO   Floating Cannula and Method Of
Use

 

 

 

 

THE TABLE BELOW LISTS ALL US PATENTS PENDING EXCLUSIVELY LICENSED BY NEURALSTEM,
INC. FROM CLEVELAND CLINIC

 

Application

Number

  Filing Date   Title 12/913,527   10/27/2010   FLOATING CANNULA AND METHODS OF
USE

 

Neuralstem DOES NOT Hold ANY TrademarkS at the PRESENT TIME

 

Neuralstem Does not Hold any Copyrights at the present time

 

Neuralstem Holds the Exclusive Worldwide License Rights to the Spinal Platform
and Floating Cannula technologies developeD TO DELIVER OUR HUMAN NEURAL STEM
CELLS to a Spinal Cord Target. This TECHNOLOGY HAS BEEN SUBLICENSED TO TWO
COMPANIES TO DATE: Q Therapeutics and CEDARS SINAI.

 

 

 

 

EXHIBIT E

 

BORROWER’S DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS

 

 

 

 

 

EXHIBIT F

 

COMPLIANCE CERTIFICATE

 

HERCULES TECHNOLOGY III, L.P.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

 

Reference is made to that certain Loan and Security Agreement dated March 22,
2013, and all ancillary documents entered into in connection with such Loan and
Security Agreement all as may be amended from time to time, (hereinafter
referred to collectively as the “Loan Agreement”) between HERCULES TECHNOLOGY
III, L.P. (“Hercules”) as Lender and Neuralstem, Inc. (the “Company”) as
Borrower. All capitalized terms not defined herein shall have the same meaning
as defined in the Loan Agreement.

 

The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provide certification of information
regarding the Company; hereby certifies that in accordance with the terms and
conditions of the Loan Agreement, the Company is in compliance for the period
ending ___________ of all covenants, conditions and terms and hereby reaffirms
that all representations and warranties contained therein are true and correct
on and as of the date of this Compliance Certificate with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, after giving effect in all
cases to any standard(s) of materiality contained in the Loan Agreement as to
such representations and warranties. Attached are the required documents
supporting the above certification. The undersigned further certifies that these
are prepared in accordance with GAAP (except for the absence of footnotes with
respect to unaudited financial statement and subject to normal year end
adjustments) and are consistent from one period to the next except as explained
below.

 

REPORTING REQUIREMENT REQUIRED

CHECK IF

ATTACHED

      Interim Financial Statements Monthly within 30 days         Interim
Financial Statements Quarterly within 50 days         Audited Financial
Statements FYE within 150 days  

 

  Very Truly Yours,       NEURALSTEM, INC.         By:           Name:          
Its:  

 

 

 

 

EXHIBIT G

 

FORM OF JOINDER AGREEMENT

 

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
[              ], 20[  ], and is entered into by and between__________________.,
a ___________ corporation (“Subsidiary”), and HERCULES TECHNOLOGY III, L.P. as a
Lender.

 

RECITALS

 

A. Subsidiary’s Affiliate, [                              ] (“Company”) [has
entered/desires to enter] into that certain Loan and Security Agreement dated
March 22, 2013, with Lender, as such agreement may be amended (the “Loan
Agreement”), together with the other agreements executed and delivered in
connection therewith;

 

B. Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

 

AGREEMENT

 

NOW THEREFORE, Subsidiary and Lender agree as follows:

 

1.The recitals set forth above are incorporated into and made part of this
Joinder Agreement. Capitalized terms not defined herein shall have the meaning
provided in the Loan Agreement.

 

2.By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were the Borrower (as defined
in the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, that Lender shall have no duties, responsibilities or obligations to
Subsidiary arising under or related to the Loan Agreement or the other
agreements executed and delivered in connection therewith. Rather, to the extent
that Lender has any duties, responsibilities or obligations arising under or
related to the Loan Agreement or the other agreements executed and delivered in
connection therewith, those duties, responsibilities or obligations shall flow
only to Company and not to Subsidiary or any other person or entity. By way of
example (and not an exclusive list): (a) Lender’s providing notice to Company in
accordance with the Loan Agreement or as otherwise agreed between Company and
Lender shall be deemed provided to Subsidiary; (b) a Lender’s providing an
Advance to Company shall be deemed an Advance to Subsidiary; and (c) Subsidiary
shall have no right to request an Advance or make any other demand on Lender.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

[SIGNATURE PAGE TO JOINDER AGREEMENT]

 

SUBSIDIARY:

 

_________________________________.

 

  By:       Name:       Title:               Address:           Telephone:
___________     Facsimile: ____________  

 

LENDER:

 

HERCULES TECHNOLOGY III, L.P.,

a Delaware limited partnership

 

  By: Hercules Technology SBIC Management, LLC,           its General Partner  
      By Hercules Technology Growth Capital, Inc.,           its Manager        
    By:         Name:         Its:    

 

Address:

  400 Hamilton Ave., Suite 310   Palo Alto, CA 94301   Facsimile:  650-473-9194
  Telephone:  650-289-3060

 

 

 

 

EXHIBIT H

 

ACH DEBIT AUTHORIZATION AGREEMENT

 

HERCULES TECHNOLOGY III, L.P.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

 

Re: Loan and Security Agreement dated March 22, 2013 between Neuralstem, Inc.
(“Borrower”) and HERCULES TECHNOLOGY III, L.P. (“Company”) (the “Agreement”)

 

In connection with the above referenced Agreement, the Borrower hereby
authorizes the Company to initiate debit entries for the periodic payments due
under the Agreement to the Borrower’s account indicated below. The Borrower
authorizes the depository institution named below to debit to such account.

 

Depository Name Branch     City State and Zip Code     Transit/ABA Number
Account Number

 

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

 

    (Borrower)(Please Print)         By:           Date:    

 

 

 

 

EXHIBIT I

 

CONVERSION ELECTION NOTICE

 

[INSERT DATE]

 

Hercules Technology III, L.P.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

 

Reference is made to that certain Loan and Security Agreement dated March __,
2013 and all ancillary documents entered into in connection with such Loan and
Security Agreement all as may be amended from time to time, (hereinafter
referred to collectively as the “Loan Agreement”) between Hercules Technology
III, L.P., as Lender, and Neuralstem, Inc. (the “Company”) as Borrower. All
capitalized terms not defined herein shall have the same meaning as defined in
the Loan Agreement.

 

Borrower hereby irrevocably elects to make the Principal Installment Payment in
the amount of $_________ due on [________] (the “Delivery Date”) in shares of
Common Stock in accordance with Section 2.1(f) of the Loan Agreement.1 The
number of shares of Common Stock to be delivered to Lender, on or prior to the
Delivery Date, is [_____________], which amount was determined in accordance
with Section 2.1(f) of the Loan Agreement. The stock certificates shall be
delivered free and clear of any restrictive legends.

 

Borrower hereby represents, warrants and certifies to Lender that, as of the
date hereof, all of the Conversion Conditions have been satisfied. Borrower
acknowledges and agrees that its right to pay the Principal Installment Payment
in Common Stock in accordance with this Conversion Election Notice is subject to
the satisfaction of all of the Conversion Conditions on the Delivery Date and,
to the extent any of the Conversion Conditions are not satisfied on the Delivery
Date, Borrower shall pay the Principal Installment Payment in cash.

 

  Sincerely,           NEURALSTEM, INC.             By:               Name:    
          Its:    

 



 

 

1 Note: In accordance with Section 2.1(f) of the Loan Agreement, the Delivery
Date must be at least 10 days following the date of delivery of this Conversion
Election Notice.

 

 

 

 

Schedule 1

 

SUBSIDIARIES

 

1.Suzhou Neuralstem Biopharmaceutical Co., Ltd

 

 

 

 

Schedule 1a

 

BORROWER’S INDEBTEDNESS

 

 

 

 

 

 

Schedule 1b

 

BORROWER’S INVESTMENTS

 

 

 

 

Schedule 1c

 

BORROWER’S LIENS

 

 

 

 

Schedule 5.3

 

CONSENTS

 

 

 

 

 

Schedule 5.5

 

ACTIONS BEFORE GOVERNMENTAL AUTHORITIES

 



 

 

 

 

Schedule 5.8

 

TAX MATTERS

 



 

 

 

 

Schedule 5.9

 

INTELLECTUAL PROPERTY CLAIMS

 

 

 

 

Schedule 5.10

 

INTELLECTUAL PROPERTY

 

 

 

 

Schedule 5.11

 

BORROWER’S PRODUCTS AND INTELLECTUAL PROPERTY

 

 

 

 

Schedule 5.14

 

BORROWER’S CAPITALIZATION AND SUBSIDIARIES

 

 

